EXHIBIT 10.1


PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS
THIS PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (this
“Agreement”) is made and entered into as of December 2, 2016 (the “Effective
Date”), by and between VR SWEETWATER LIMITED PARTNERSHIP, a Delaware limited
partnership (“Seller”), and STEADFAST ASSET HOLDINGS, INC., a California
corporation (“Buyer”).
I
SUMMARY AND DEFINITION OF BASIC TERMS
The terms set forth below shall have the meanings set forth below when used in
the Agreement.
TERMS OF AGREEMENT
(first reference in the Agreement)
 
DESCRIPTION
1.    Property 
(Recital A):
 
The property situated in the City of Lawrenceville, County of Gwinnett, State of
Georgia described on Exhibit A attached hereto (the “Property”).
2.    Buyer’s Notice Address 
(Section 13):
 
Steadfast Asset Holdings, Inc.
18100 Von Karman, Suite 500
Irvine, California 92612
Attention: Ana Marie del Rio, General Counsel 
Email: AnaMarie.delRio@SteadfastCo.com 
Phone: (949) 852-0700
Fax No.: (949) 852-0143
With a copy to: 

Bryan Cave LLP
3161 Michelson Drive, Suite 1500
Irvine, California 92612
Attention: Vanessa A. Sunshine
Email: Vanessa.sunshine@bryancave.com
Phone: (949) 223-7122
Fax: (949) 223-7100





11476794.5
1
 

--------------------------------------------------------------------------------




3.    Seller’s Notice Address 
(Section 13):
 
c/o Livcor, LLC
233 South Wacker Drive, Suite 4200
Chicago, Illinois 60606
Attention: Chris Brace 
Email: brace@livcor.com 
Phone: (312) 466-3300
Fax No.: (312) 268-7441
 
 
With a copy to: 

Pircher, Nichols & Meeks
1925 Century Park East, Suite 1700
Los Angeles, California 90067
Attention: Real Estate Notices
                  (JHI/ABR File 5656-78)
Email: jirons@pircher.com and
             abrobinson@pircher.com
Phone: (310) 201‑8900
Fax No.: (310) 201-8922
4.    Purchase Price 
(Section 2):
 
$32,400,000.00
5.    Deposit 
(Section 3):
 
“Initial Deposit” of $325,000.00, plus the “Additional Deposit” of $325,000.00,
if and when made, plus the “Extension Deposit” of $150,000.00, if and when made.
6.    Option Money (Section 3.1)
7.    Independent Consideration:
8.    Due Diligence Deadline 
(Section 4.2):
 
$175,000.00 of the Initial Deposit


$100.00
5:00 pm Central Time on December 27, 2016
9.    Closing Date 
(Section 6.2):
 
January 12, 2017, subject to any extension of the Closing Date specifically
provided for in this Agreement.
10.    Title Company 
(Section 4.1):
 
First American Title Insurance Company
30 North LaSalle Street, Suite 2700
Chicago, Illinois 60602



11476794.5
2
 

--------------------------------------------------------------------------------









11.    Escrow Holder 
and Escrow Holder’s Notice Address 
(Recitals):
 
First American Title Insurance Company
30 North LaSalle Street, Suite 2700
Chicago, Illinois 60602
Attn: Deanna Wilkie
Email: dawilkie@firstam.com
Phone: (312) 917-7238
12.    Broker 
(Section 6.7):
13.    Opening of Escrow
 
Jones Lang LaSalle or its affiliate




The Effective Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







11476794.5
3
 

--------------------------------------------------------------------------------






II
RECITALS
A.    Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, all of the following (collectively, the “Property”): (i) fee simple
interest in the real property legally described in Exhibit A attached hereto,
and Seller’s right, title and interest in and to any easements and other
appurtenances thereto, including, without limitation, all water and water rights
(collectively, the “Real Property”); (ii) any buildings and other improvements
located on the Real Property and all of Seller’s right, title and interest in
and to all fixtures located on the Real Property (collectively, the
“Improvements”); and (iii) Seller’s right title and interest in and to the
following, (a) any leases or other agreements for occupancy of the Real Property
or the Improvements (collectively, and with all amendments, supplements or
addenda thereto or guaranties thereof, the “Leases”), all rents and other
recurring charges paid or payable by tenants to the landlord under the Leases,
subject to the prorations set forth in this Agreement (collectively, “Rents”)
and any refundable security or pet deposit made by tenants under the Leases that
have not been applied pursuant to the terms of the Leases (collectively, the
“Tenant Security Deposits”); (b) any machinery, equipment, tools, materials,
furniture, furnishing, supplies and other tangible personal property owned by
Seller or its property manager and located in or on the Real Property or the
Improvements and used exclusively in connection with the Real Property
(collectively, the “Personal Property”; the material Personal Property as of the
date hereof is identified on Exhibit J attached hereto); (c) any maintenance,
repair, improvement, utility, telecommunications, janitorial, gardening and
other service, supply or vendor contracts for the operation, leasing,
maintenance or repair of the Property, in each case, that may be transferred
without the consent of a third party or for which such consent has been obtained
(collectively, the “Service Contracts”; the Service Contracts as of the date
hereof are set forth on Exhibit H attached hereto) (provided that the term
“Service Contracts” shall in no event include any existing property management
agreement nor any national, regional or other multi-property contracts made by
Seller, the property manager or their respective affiliates thereof which are
designated as “National Contracts” on Exhibit H hereto, all of which shall be
terminated by Seller with respect to the Property as of the Closing at the
Seller’s sole expense); and (d) any plans, specifications and drawings with
respect to the Property that are assignable and in the Seller’s or the property
manager’s possession, and any governmental licenses, permits, authorizations and
approvals for the Real Property and the Improvements, in each case, that may be
transferred without the consent of a third party or for which such consent has
been obtained (collectively, the “Plans and Approvals”) and (e) all entitlements
and intangible personal property of Seller or Seller’s property manager used
solely in connection with the design, construction, ownership, occupancy, use,
management, operation, maintenance, repair or ownership of the Real Property,
including any assignable warranties and guaranties and including, without
limitation, Property specific logos and Property specific marketing material,
all phone number(s) for the Real Property, all fax number(s) for the Real
Property and including any rights Seller or its property manager may have to the
name


11476794.5 
4
 

--------------------------------------------------------------------------------





“Reflections on Sweetwater” (collectively, the “Intangible Property”, but
excluding in each case above any “Reserved Company Assets” (as defined below).
B.    Initially capitalized terms used in the Recitals and elsewhere in this
Agreement shall have the meanings ascribed to them in this Agreement.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Buyer hereby agree that the terms
and conditions of this Agreement and their instructions to First American Title
Insurance Company (“Escrow Holder”) with regard to the Escrow created pursuant
hereto are as follows:


11476794.5 
5
 

--------------------------------------------------------------------------------





III

AGREEMENT
1.    Agreement of Purchase and Sale. Seller agrees to sell the Property to
Buyer, and Buyer agrees to purchase the Property from Seller, at the Closing for
the Purchase Price and upon the terms and conditions set forth in this
Agreement. Notwithstanding anything to the contrary contained in this Agreement
or in the “Closing Documents” (as defined below), the term “Property” shall not
include any of the following items, all of which are excluded from the sale by
Seller to Buyer hereunder (and all of which shall be retained by Seller at
Closing) (collectively, the “Reserved Company Assets”): all cash, cash
equivalents (including certificates of deposit) on hand or in any bank account,
operating account or other account maintained in connection with the ownership,
management or operation of the Property including any non-refundable security
deposits (but without limiting the credits to Buyer under Section 6.9 for Tenant
Security Deposits, prepaid rents or other matters), deposits held by third
parties (e.g., utility companies), accounts receivable and any right to a refund
or other payment relating to a period prior to the Closing, including any real
estate tax refund (subject to the prorations hereinafter set forth), bank
accounts, claims or other rights of Seller against any present or prior partner,
member, employee, agent, manager, officer or director of Seller or its direct or
indirect partners, members, shareholders or affiliates, any refund in connection
with termination of Seller’s existing insurance policies, any insurance claims
or proceeds arising out of or relating to events that occur prior to the Closing
Date subject to the terms of Section 8 of this Agreement, all contracts between
Seller and any law firm, accounting firm, property manager, leasing agent,
broker, environmental consultants and other consultants and appraisers entered
into prior to the Closing (other than Service Contracts that are assumed by
Buyer under this terms of Section 7), any proprietary or confidential materials
(including any materials relating to the background or financial condition of a
present or prior direct or indirect partner or member of Seller), the internal
books and records of Seller relating, for example, to contributions and
distributions prior to the Closing, any software, websites, marketing brochures
or other marketing materials, any trademarks, trade names, brand marks, brand
names, trade dress or logos relating thereto except as provided in the
definition of Property above (without taking into account the exclusion therein
for Reserved Company Assets), any development bonds, letters of credit or other
collateral held by or posted with any governmental entity or other third party
with respect to any improvement, subdivision or development obligations
concerning the Property, any fixtures, personal property or other assets that
are owned by (a) the supplier or vendor under any Service Contract, (b) the
tenant under any Lease and (c) the property manager of the Property, any other
intangible property that is not used exclusively in connection with the
Property.
2.    Purchase Price. Buyer shall pay the Purchase Price to Seller for the
Property as provided in Section 3 below (the “Purchase Price”).


11476794.5 
6
 

--------------------------------------------------------------------------------





3.    Payment of Purchase Price.
3.1    Independent Consideration; Initial Deposit. Within two (2) Business Days
following the Effective Date, Buyer shall deposit the Independent Consideration
and the Initial Deposit with Escrow Holder by wire transfer of immediately
available funds. Escrow Holder shall immediately release to Seller the full
amount of the Independent Consideration. At Buyer’s discretion, Escrow Holder
shall place the Deposit in one or more government insured interest-bearing
accounts satisfactory to Buyer (which shall have no penalty for early
withdrawal), and shall not commingle the Deposit with any funds of Escrow Holder
or any other person or entity. Any interest earned on the Deposit while held by
Escrow Holder shall be added to and be disbursed in the same manner as the
principal portion of the Deposit. The Initial Deposit (including the Option
Money) shall be refundable to Buyer if this Agreement is terminated prior to
12:01 a.m. Central Time on December 8, 2016, and thereafter the Option Money
shall be nonrefundable to Buyer except as otherwise expressly provided in this
Agreement. The Initial Deposit less the Option Money shall be refundable to
Buyer until the expiration of the Due Diligence Deadline and as otherwise
expressly provided in this Agreement. If Buyer fails to deliver the Independent
Consideration and the Initial Deposit into Escrow strictly as and when
contemplated herein, this Agreement shall automatically terminate and neither
party shall have any further rights or obligations hereunder except for those
obligations which by their terms expressly survive any termination of this
Agreement (the “Surviving Obligations”). Notwithstanding anything in this
Agreement to the contrary, Buyer and Seller hereby agree and acknowledge that
the Independent Consideration shall be paid to Seller and deemed completely
nonrefundable for any reason as consideration for the rights and privileges
granted to Buyer herein, including any and all rights granted to Buyer to
terminate this Agreement prior to the Due Diligence Deadline.
3.2    Additional Deposit. Unless Buyer terminates this Agreement in accordance
with the terms of Section 4.2, then upon the expiration of the Due Diligence
Deadline: (a) the Initial Deposit shall become non-refundable to Buyer except in
the event of the Seller’s breach or as otherwise expressly provided in this
Agreement, and (b) within two (2) Business Days after the expiration of the Due
Diligence Deadline, Buyer shall deposit the Additional Deposit with Escrow
Holder by wire transfer of immediately available funds and the Additional
Deposit shall be non-refundable to Buyer except in the event of Seller’s breach
or as otherwise expressly provided in this Agreement. The Initial Deposit and,
if and when made, the Additional Deposit and the Extension Deposit, are together
referred to herein as the “Deposit” and shall include all interest which accrues
thereon while held by Escrow Holder. Upon the Closing, the Deposit shall be
credited to the Purchase Price. Unless Buyer terminates this Agreement in
accordance with the terms of Section 4.2, then upon the expiration of the Due
Diligence Deadline if Buyer thereafter fails to deliver the Additional Deposit
into the Escrow Account strictly as and when contemplated herein, such failure
shall constitute a material breach of this Agreement by Buyer and Seller shall
have the right, by delivering written notice to Escrow Holder and Buyer within
five (5) days after such failure, to terminate this


11476794.5 
7
 

--------------------------------------------------------------------------------





Agreement and receive and retain the Initial Deposit as liquidated damages
pursuant to Section 5.1 below, and thereafter neither party shall have any
further rights or obligations hereunder except for the Surviving Obligations.
3.3    Closing Cash Payment. The balance of the Purchase Price remaining after
credit for the Deposit and adjustments for Buyer’s share of proration, costs and
other amounts expressly set forth in this Agreement shall be deposited by Buyer
with Escrow Holder by wire transfer of immediately available funds into Escrow
by 9:00 a.m. Central Time on the Closing Date.
4.    Conditions to Parties’ Obligations.
4.1    Buyer’s Pre-Closing Conditions. Buyer’s obligations under this Agreement
shall be subject to the satisfaction of or waiver by Buyer in Buyer’s sole and
absolute discretion of the following matters described below (collectively, the
“Pre-Closing Conditions”) in the time-frames set forth in this Section 4.1:
4.1.1    Title.
(a)    Buyer acknowledges that, as of the Effective Date, Buyer has been given
access to copies of all of the following items regarding title to the Property:
(a) title commitment prepared by First American Title Insurance Company, for the
Property for an owner’s policy of title insurance (the “Title Report”), (b) all
underlying documents evidencing exceptions to title or otherwise referred to in
the Title Report to the extent such documents are readily available from the
Title Company and (c) a copy of the most recently prepared survey of the
Property in Seller’s possession or control (the “Existing Survey”). Buyer, by
giving notice to Seller on or before the date that is ten (10) Business Days
prior to the Due Diligence Deadline (the “Title Objection Deadline”), may object
to any matter contained in the Title Report or matter appearing on the Existing
Survey or any new survey obtained by Buyer (as applicable) (an “Objection”) in
Buyer’s sole and absolute discretion. Buyer shall be deemed to have waived all
rights to make Objections with respect to all matters shown in the Title Report
and all matters that would be revealed by current, accurate ALTA survey of the
Property unless Buyer delivers an Objection to Seller prior to the Title
Objection Deadline. If Buyer makes any such Objection, Seller may, by giving
notice to Buyer on or before the date that is three (3) Business Days after
Buyer’s Objection notice, elect either to remove such Objections or not to
remove such Objections. Seller shall be deemed to have elected not to remove any
such Objection unless Seller elects to remove any such Objection by giving
written notice to Buyer in accordance with this Section 4.1.1(a). If Seller
elects to remove any such Objection, Seller shall remove the Objection on or
before the Closing Date. The procurement by Seller, at its option, of a written
irrevocable, unconditional (subject to the payment of any fees relating thereto)
commitment from the Title Company to issue the “Title Policy” (defined below) or
an endorsement thereto reasonably acceptable to Buyer insuring Buyer against any


11476794.5 
8
 

--------------------------------------------------------------------------------





Objection shall be deemed a removal thereof from title to the Property. If
Seller elects (or is deemed to have elected) not to remove any such Objection,
Buyer shall have the right, by giving notice to Seller and the Escrow Holder
within five (5) Business Days after receipt of Seller’s response (or the last
day on which Seller could provide a response if no response is provided), either
to terminate this Agreement (in which case the Deposit less the Option Money
shall be returned to Buyer and the Option Money shall be delivered to Seller),
or to withdraw such Objection and waive all rights with respect to such
Objection. If Buyer does not exercise the right to terminate this Agreement in
accordance with this Section 4.1.1(a), Buyer shall be deemed to have waived such
Objection. For the avoidance of doubt, the following matters shall be deemed to
be “Permitted Encumbrances” for all purposes of this Agreement: (a) rights of
tenants under unrecorded leases, as tenants only, without any right of purchase,
offer or first refusal, (b) subject to the adjustments provided for herein,
liens for current real estate taxes and special assessments which are not yet
due and payable, (c) standard exceptions and provisions contained in the current
ALTA 2006 form of title insurance policy, (d) discrepancies, conflicts in
boundary lines, shortages in area, encroachments and any state of facts not
included on the Existing Survey but which an update of the Existing Survey would
disclose, or which are not shown on the public records, (e) subject to the
adjustments provided for herein, any service, installation, connection or
maintenance charge due after Closing and charges for sewer, water, electricity,
telephone, cable television or gas, (f) any title exception which is approved,
deemed approved or waived by Buyer pursuant to this Section 4.1.1(a), (g) any
exceptions caused by Buyer, its agents, representatives or employees, (h) such
other exceptions as the Title Company shall commit to insure over without any
additional cost to Buyer, whether such insurance is made available in
consideration of payment, bonding, indemnity of Seller or otherwise, subject to
the provisions above relating to any additional insurance, and (i) easements and
laws, regulations, resolutions or ordinances, including, without limitation,
building, zoning and environmental protection, as to the use, occupancy,
subdivision, development, conversion or redevelopment of the Property currently
or hereinafter imposed by any governmental or quasi-governmental body or
authority including any such easements and laws, regulations, resolutions or
ordinances with respect to utilities.


11476794.5 
9
 

--------------------------------------------------------------------------------





(b)    Notwithstanding the foregoing, Seller shall have no obligation to cure or
remove any defect or exception to title to the Property or Objection other than
(i) financing liens of an ascertainable amount created by, under or through
Seller, which liens Seller shall cause to be released at or prior to Closing
(with Seller having the right to apply the Purchase Price or a portion thereof
for such purpose), and Seller shall deliver the Property free and clear of any
such financing liens, (ii) any exceptions or encumbrances to title which are
created by, under or through Seller after the date of the Title Report without
Buyer’s prior consent, and (iii) any Objections which Seller has specifically
agreed, in writing, to cure. Nothing whatsoever contained in this Agreement
shall be deemed or construed to give Buyer any right to terminate this Agreement
by reason of any lien, encumbrance, exception or other matter created or caused
by Buyer or any of Buyer’s affiliates, agents, consultants, contractors or
representatives (collectively, “Buyer’s Representatives”). The title objection,
response and deemed approval procedure set forth above shall apply to any
additional title matter which is first reflected upon any update of the Title
Report that was not originally reflected in such Title Report (a “New Title
Matter”), except that the review and objection period for such New Title Matter
shall be the five (5) Business Day period after Buyer becomes aware of such New
Title Matter (whether through an update of the Title Report or otherwise), and
Buyer shall be deemed to have waived all rights with respect to any such New
Title Matter unless Buyer objects thereto in a writing delivered to Seller
within such five (5) Business Day period; provided, however the Closing Date, if
necessary, shall be delayed to accommodate the objection and response periods
provided for above.


11476794.5 
10
 

--------------------------------------------------------------------------------





4.1.2    Physical Inspections. After Buyer has provided to Seller a
certificate(s) of insurance evidencing commercial general liability insurance
coverage for the activities of Buyer and Buyer’s Representatives as required
herein, Seller shall permit Buyer and Buyer’s Representatives to enter upon the
Property during reasonable business hours on Business Days prior to the Closing
or any earlier termination of this Agreement to make and perform such
non-invasive physical environmental evaluations, and other non-invasive physical
inspections, investigations, tests and studies of the physical condition of the
Property as Buyer may elect to make or obtain in Buyer’s sole and absolution
discretion, and such other invasive physical inspections, investigations, tests
and studies as may be consented to by Seller in its sole and absolute discretion
subject to and in accordance with this Section 4.1.2. Buyer shall maintain, and
shall ensure that Buyer’s Representatives maintain, public liability insurance
coverage insuring against any liability arising out of any entry, inspections,
investigations, tests or studies of the Property pursuant to the provisions
hereof. Such insurance coverage maintained by Buyer and Buyer’s Representatives
shall be in the amount of One Million Dollars ($1,000,000.00) per occurrence and
Two Million Dollars ($2,000,000.00) aggregate for injury to or death of one or
more persons in an occurrence and for damage to tangible property (including
loss of use) in an occurrence. The insurance coverage maintained by Buyer shall
(a) name Seller and Seller’s property manager as additional insureds, and
(b) contain a provision that “the insurance provided by Buyer hereunder shall be
primary and non-contributing with any other insurance available to Seller.”
Notwithstanding anything to the contrary contained in this Agreement, Buyer
shall not be permitted to undertake any invasive, intrusive or destructive
investigation, testing or study of the Property, including a “Phase II”
environmental assessment, without in each instance first obtaining Seller’s
written consent thereto, which consent Seller may give, withhold or condition in
Seller’s sole and absolute discretion; provided that Buyer may perform customary
testing for Radon at the Property. Prior to any entry onto the Property (and on
each and every occasion), Buyer shall deliver to Seller prior written notice
(which may be via email without requirement for secondary form of delivery), not
less than twenty-four (24) hours prior to such entry, and Seller shall have the
right to have a representative of Seller present to accompany Buyer or Buyer’s
Representatives while any inspections, investigations, tests or studies of the
Property are made or performed. If requested by Seller, Buyer shall provide
Seller the identity of the company or party(s) who will perform such
inspections, investigations, tests or studies and the proposed scope of the
inspections, investigations, tests or studies. Buyer’s right of inspection
hereunder shall be subject to the provisions of Section 4.6 of this Agreement.


11476794.5 
11
 

--------------------------------------------------------------------------------





4.1.3    Existing Property Documents. After Buyer has deposited the Initial
Deposit into Escrow, Seller shall make available to Buyer and Buyer’s
Representatives (which may be made available on an information website or other
on-line site or at the Property), all materials, data and other information, if
any, in the possession of Seller or Seller’s affiliates or property manager or
leasing agent other than the Confidential Materials (as hereinafter defined)
which relate exclusively to the Property, including any permits, approvals,
entitlements, school impact mitigation agreements, and licenses, whether
approved or in process, with any governmental authority correspondence with or
notices from any governmental authorities, other development rights, studies
(including all traffic, soils, geotechnical and environmental studies and
reports), tests, surveys, reports, plans, agreements and authorizations relating
to or affecting the Property, civil engineering, architectural and landscaping
plans. Seller shall use commercially reasonable efforts to deliver such
information via electronic format or on a website or other on-line site and to
provide such information within three (3) Business Days following the Effective
Date. Further Seller shall provide or make available to Buyer within three (3)
days after the Effective Date, in accordance with the foregoing, the information
set forth on Exhibit K (other than the items thereon highlighted in yellow, for
which Seller shall use commercially reasonable efforts to provide or make
available to Buyer as promptly as possible), to the extent in the possession or
control of Seller and without any cost to Seller (all documents, instruments and
information pertaining to the Property and the use, management, operation or
leasing thereof that are provided by Seller to Buyer or made available to Buyer
shall be hereinafter referred to as the “Seller Deliveries”). In no event shall
Seller be required to prepare or obtain any information, report, document,
survey, study, report or other item for Buyer not in Seller’s, its affiliates or
property manager’s or leasing agent’s possession. The information made available
to Buyer in the first sentence of this Section 4.1.3 may include the following:
monthly operating statements (year-to-date and 3-year historical); year-end
financial statements, audited if available (past 3 years); general ledger
(year-to-date and 3-year historical); and copies of all Leases (notwithstanding
the foregoing, the Leases will not be delivered to Buyer, but may be reviewed
and copied by Buyer at the property management office located at the Property,
provided that upon Buyer’s request, Seller shall deliver to Buyer a sample set
of no less than twenty percent (20%) of the Leases). Buyer acknowledges that
much of the materials, data and other information which Seller may make
available to Buyer or Buyer’s Representatives in connection with Buyer’s
evaluation of the Property were prepared by third parties other than Seller and,
in some instances, may have been prepared prior to Seller’s ownership of the
Property. Seller makes no representation or warranty, and hereby expressly
disclaims any representation or warranty, that any of the materials, data or
other information previously or hereafter delivered or made available to Buyer
or Buyer’s Representatives are true, accurate or complete except as expressly
set forth in this Agreement. Notwithstanding anything to the contrary contained
in this Agreement, in no event shall Buyer or any of Buyer’s Representatives be
permitted to review any of the following (collectively, the “Confidential
Materials”): (i) any third party purchase inquiries or letters of intent
relating to the purchase of the Property or correspondence and draft agreements
with respect


11476794.5 
12
 

--------------------------------------------------------------------------------





to the foregoing or any appraisals or any economic evaluations of the Property;
(ii) Seller’s organizational documents; (iii) Seller’s or its property manager’s
internal budgets, financial projections, cost-basis data, valuations, reports or
correspondence; and (iv) any documents or materials that are subject to the
attorney/client privilege, that constitute attorney work product, which are
proprietary or that are the subject of a binding confidentiality obligation.
Seller acknowledges and agrees that Buyer, in its sole and absolute discretion,
and its Representatives may review and/or copy (at Buyer’s expense) at the
Property during normal business hours all financial and other books and records
relating solely to the Property, including without limitation the Seller
Deliveries, but excluding the Confidential Materials.
4.1.4    Governmental Authority and Other Inquiries. After Buyer has deposited
the Initial Deposit into Escrow and prior to the Closing Date or earlier
termination of this Agreement, Buyer and Buyer’s Representatives shall have the
right, as part of Buyer’s due diligence investigation, to contact governmental
authorities or quasi-governmental authorities to request documents and records,
including without limitation current and historical real estate tax assessment
information, zoning/building code file review letter, and police and fire
reports/incident history (collectively, “Document Requests”) (but not to have
direct discussions relating specifically to the Property) and to make the
inquiries and have the meetings set forth in clauses (a)-(c) of this
Section 4.1.4 (each, an “Inquiry”), subject, in each case, to the other
provisions of this Agreement. Before any Inquiry by Buyer or any of Buyer’s
Representatives with any governmental authority, Buyer shall provide Seller not
less than twenty-four (24) hours prior written notice (which may be by email)
and Seller shall have the right (but not the obligation) to be present and
otherwise participate in all such inquiries, contacts, interviews and meetings.
Notwithstanding the foregoing, Buyer shall not (a) contact any consultant or
other professional engaged by Seller or its representative that has been
specifically identified in writing to Buyer as “prohibited from contact” without
Seller’s express written consent (which shall not be unreasonably withheld),
(b) contact any Governmental Entity having jurisdiction over the Property
without Seller’s express written consent (which shall not be unreasonably
withheld) other than Document Requests, or (c) contact any member or partner of
Seller, any lender or servicer with respect to any loan to Seller, or any
tenant, in each case without the prior written approval of Seller which may be
given or withheld in Seller’s sole discretion. Consents under this Section may
be given in writing or by e-mail (without requirement for secondary form of
delivery) to Chris Brace (Telephone: (312) 466-3300; E-mail: brace@livcor.com).


11476794.5 
13
 

--------------------------------------------------------------------------------





4.2    Buyer Termination Right. Prior to the expiration of the Due Diligence
Deadline, if Buyer determines in Buyer’s sole and absolute discretion that the
Property is not acceptable for any reason whatsoever (or for no reason), Buyer
shall have the right to terminate this Agreement, in which event Buyer shall
deliver to Seller and Escrow Holder a written notice that Buyer elects to
terminate this Agreement. Buyer’s failure to terminate the Agreement in writing
prior to the expiration of the Due Diligence Deadline shall be deemed to
constitute Buyer’s waiver of such right of termination. If this Agreement is
terminated by written notice to Seller and Escrow Holder delivered prior to the
expiration of the Due Diligence Deadline, then (a) the Initial Deposit less the
Option Money and Additional Deposit (to the extent made (but not the Independent
Consideration)) shall be returned to Buyer and the Option Money shall be
delivered to Seller, (b) Buyer shall return to Seller (or certify to Seller the
destruction of) any and all materials, data and other information relating to
the Property given to Buyer by or on behalf of Seller, and (c) thereafter
neither party shall have any further rights or obligations under this Agreement
except for the Surviving Obligations. The provisions of this Section 4.2 shall
survive the Closing and any termination of this Agreement.
4.3    Closing Conditions.
4.3.1    Buyer’s Closing Conditions. Buyer’s obligation to consummate the
purchase of the Property is conditioned upon the satisfaction or waiver by Buyer
on or prior to the Closing Date of the following conditions (collectively, the
“Buyer’s Closing Conditions”):
(a)    Seller’s Obligations. Seller shall have performed all of Seller’s
material obligations under this Agreement, Seller shall have delivered into
Escrow by 2:00 p.m. Central Time on the Business Day immediately prior to the
Closing Date all of the Closing Documents that Seller is a party to (including
the Closing Statement) and shall have delivered to Buyer and Escrow Holder all
information necessary to calculate prorations by 5:00 p.m. Central Time on the
date that is two (2) Business Days prior to the Closing Date, and all of
Seller’s representations and warranties contained herein shall be true and
correct in all material respects when made and shall be true and correct in all
material respects as of the Closing Date, subject to Seller’s right to update
the representations and warranties as expressly provided in Sections 9.1.7,
9.1.8 and 9.1.9 of this Agreement.
(b)    Delivery of Title Policy. At the Closing, the Title Company shall be
irrevocably and unconditionally (except for receipt of payment of the premium
therefor) committed to issue to Buyer a standard ALTA Form 2006 Owner’s Policy
of Title Insurance in the amount of the Purchase Price insuring fee title is
vested in Buyer for the Property, subject only to the Permitted Encumbrances and
otherwise in accordance with Section 4.1.1 (the “Title Policy”). Buyer may
request each Title Policy to be issued as an extended coverage policy and/or to
have additional endorsements; however, except with respect to those Permitted
Encumbrances described


11476794.5 
14
 

--------------------------------------------------------------------------------





in subclause (i) of the definition thereof, Buyer shall be responsible to
satisfy, at Buyer’s sole cost, any additional requirements of Title Company to
issue such extended coverage or endorsements (including, but not limited to, a
current survey), and Title Company’s commitment to issue such extended coverage
and endorsements shall not be a Buyer’s Closing Condition.
(c)    Order or Injunction. No order or injunction of any court or
administrative agency of competent jurisdiction nor any statute, rule,
regulation or executive order promulgated by any governmental authority of
competent jurisdiction shall be in effect as of the Closing which restrains or
prohibits the transfer of the Property or the consummation of any other
transaction contemplated hereby.
(d)    No Action. No action, suit or other proceeding shall be pending which
shall have been brought by a person or entity to restrain, prohibit or change in
any material respect the transactions contemplated under this Agreement.
4.3.2    Seller’s Closing Conditions. Seller’s obligation to consummate the sale
of the Property is conditioned upon the satisfaction or Seller’s waiver on or
prior to the Closing Date of the following conditions (collectively, the
“Seller’s Closing Conditions”):
(a)    Delivery of Purchase Price. By 9:00 a.m. Central Time on the Closing
Date, Buyer shall deliver into Escrow (for payment to Seller), by wire transfer
of immediately available funds, the balance of the Purchase Price remaining
after (i) deduction for the Deposit and, (ii) the adjustments and prorations
provided for in this Agreement (the “Closing Amount”).
(b)    Buyer’s Obligations. Buyer shall have performed all of Buyer’s material
obligations under this Agreement, Buyer shall have delivered into Escrow all of
the Closing Documents that Buyer is a party to (including the Closing Statement)
and all of Buyer’s representations and warranties contained herein shall be true
and correct in all material respects when made and shall be true and correct in
all material respects as of the Closing Date.
(c)    Order or Injunction. No order or injunction of any court or
administrative agency of competent jurisdiction nor any statute, rule,
regulation or executive order promulgated by any governmental authority of
competent jurisdiction shall be in effect as of the Closing which restrains or
prohibits the transfer of the Property or the consummation of any other
transaction contemplated hereby.
(d)    No Action. No action, suit or other proceeding shall be pending which
shall have been brought by a person or entity to restrain, prohibit or change in
any material respect the transactions contemplated under this Agreement.


11476794.5 
15
 

--------------------------------------------------------------------------------





4.4    Failure of Buyer’s Closing Conditions. If any of the Buyer’s Closing
Conditions are not satisfied or expressly waived in writing by Buyer (or deemed
waived by Buyer as provided herein) on or before the Closing Date, then Buyer
may elect, in Buyer’s sole and absolute discretion, to terminate this Agreement
by delivering written notice to Seller and Escrow Holder. If Buyer elects to
terminate this Agreement due to the failure of a Buyer’s Closing Condition OTHER
THAN, with respect to Subsections 4.3.1(c) or (d), to the extent an order,
injunction or proceeding is against or due to the actions or inactions of Buyer,
then (a) the Deposit (to the extent made (but not the Independent
Consideration)) shall be returned to Buyer, (b) Seller shall pay any escrow and
title cancellation fees and charges, (c) Buyer shall return to Seller (or
certify to Seller the destruction of) any and all materials, data and other
information relating to the Property given to Buyer by or on behalf of Seller,
including the Seller Deliveries, and (d) thereafter neither party shall have any
further rights or obligations under this Agreement except for the Surviving
Obligations. Nothing contained herein shall be deemed or construed to waive any
of the Buyer’s remedies under Section 5.2 of this Agreement if any Buyer’s
Closing Condition is not satisfied due to a breach by Seller under this
Agreement. This Section 4.4 shall survive any such termination of this
Agreement.
4.5    Failure of Seller’s Closing Conditions. If any of the Seller’s Closing
Conditions are not satisfied or expressly waived in writing by Seller on or
prior to the Closing Date, Seller may elect, in Seller’s sole and absolute
discretion, to terminate this Agreement by delivering written notice to Buyer
and Escrow Holder. If Seller elects to terminate this Agreement due to the
failure of a Seller’s Closing Condition OTHER THAN, with respect to Subsections
4.3.2(c) or (d), to the extent an order, injunction or proceeding is against or
due to the actions or inactions of Seller, then (a) Seller may retain the
Independent Consideration, the Deposit, to the extent made, as liquidated
damages as provided in Section 5.1 below as its sole and exclusive remedy,
(b) Buyer shall pay any escrow and title cancellation fees and charges,
(c) Buyer shall return to Seller (or certify to Seller the destruction of) any
and all materials, data and other information relating to the Property given to
Buyer by or on behalf of Seller, including the Seller Deliveries, and
(d) thereafter neither party shall have any further rights or obligations under
this Agreement except for the Surviving Obligations. Nothing contained herein
shall be deemed or construed to relieve Buyer of any liability or waive any of
Seller’s remedies hereunder if any Seller’s Closing Condition is not satisfied
due to a breach by Buyer under this Agreement. This Section 4.5 shall survive
any such termination of this Agreement.


11476794.5 
16
 

--------------------------------------------------------------------------------





4.6    Investigations, Obligations and Indemnity.
4.6.1    Inspection Obligations. Buyer agrees that when entering the Real
Property and conducting any investigations, inspections, tests, studies and
reviews of the Property, Buyer and Buyer’s Representatives shall be obligated to
use commercially reasonable efforts: (a) not unreasonably interfere with the
operation, use and maintenance of the Property by Seller and/or any tenant of
the Property; (b) not damage any part of the Property; (c) not injure or
otherwise cause bodily harm to Seller or any other third party; (d) promptly pay
when due the costs of all inspections, tests, investigations, studies and
examinations done by Buyer or Buyer’s Representatives with regard to the
Property; and (e) not permit any liens to attach to the Property by reason of
the inspections, tests, investigations, studies and examinations performed by
Buyer and Buyer’s Representatives and promptly remove or cause to be removed (by
bonding or otherwise) any such liens which attach to the Property.


11476794.5 
17
 

--------------------------------------------------------------------------------





4.6.2    Buyer’s Indemnity. Buyer shall keep the Property free from all liens by
reason of the inspections, tests, investigations, studies and examinations
performed by Buyer and Buyer’s Representatives, except to the extent arising out
of the gross negligence or willful misconduct of Seller, Seller’s Related
Parties, or any contractors, representatives or agents of any of the forgoing,
and shall indemnify, defend (with counsel reasonably satisfactory to Seller),
protect, and hold Seller, Seller’s affiliates and shareholders and each of their
partners, members, managers, directors, officers, trustees, beneficiaries,
employees, representatives, agents, attorneys, lenders, related and affiliated
entities, heirs, successors and assigns (collectively, the “Seller Released
Parties”) harmless from and against any and all claims, demands, liabilities,
judgments, penalties, losses, costs, damages and expenses (including reasonable
attorneys’ and experts’ fees and costs but expressly excluding punitive,
special, consequential or incidental damages) with respect to any breach of
Section 4.6.1 above or otherwise relating to or arising in any manner whatsoever
from any studies, evaluations, inspections, investigations or tests made by
Buyer or Buyer’s Representatives relating to or in connection with the Property
or entries by Buyer or Buyer’s Representatives in, on or about the Property;
provided, however, that Buyer shall not be responsible for any losses or
expenses resulting from the discovery of adverse information relating to the
Property, except to the extent Buyer exacerbates a pre-existing condition at the
Property. Notwithstanding any provision to the contrary in this Agreement, the
indemnity obligations of Buyer under this Agreement shall survive the earlier to
occur of (i) any termination of this Agreement and (ii) the Closing and shall
not merge into the Deed and any other documents or instruments delivered at
Closing, for a period of (a) nine (9) months with respect to any claim of Seller
or any Seller Released Party unrelated to a claim of a third party unaffiliated
with Seller or any Seller Released Parties, or any claim of Seller or any Seller
Released Party relating to a claim made by a third party unaffiliated with
Seller or any Seller Released Parties of which Seller (or such Seller Released
Party) first becomes aware prior to the expiration of said nine month period, or
(b) one (1) year with respect to any claim of Seller or any Seller Released
Party relating to a claim made by a third party unaffiliated with Seller or any
Seller Released Party of which Seller or such Seller Released Party first
becomes aware after the expiration of said nine month period; provided however
that if Seller or such Seller Released Party shall have provided written notice
to Buyer with reasonable detail of a specified claim that Buyer is responsible
for hereunder within the applicable period, then such period shall be extended
until such claim is resolved. Without limiting the foregoing indemnity, if there
is any damage to the Property caused by Buyer’s and/or Buyer’s Representatives’
entry in or on the Property, Buyer shall, promptly following the request of
Seller, repair such damage, to the extent permitted by law and subject to de
minimis differences from the immediately prior condition of the Property
reasonably approved by Seller.


11476794.5 
18
 

--------------------------------------------------------------------------------





5.    Remedies/Liquidated Damages.
5.1    Buyer’s Default. IF THE CLOSING UNDER THIS AGREEMENT FAILS TO OCCUR BY
REASON OF A MATERIAL BREACH BY BUYER UNDER THIS AGREEMENT OR A FAILURE OF A
SELLER CONDITION TO CLOSE AS PROVIDED IN SECTION 4.3.2 ABOVE (OTHER THAN A
FAILURE OF ANY CONDITION SET FORTH IN SUBSECTIONS 4.3.2(C) OR (D) THAT IS NOT
CAUSED BY BUYER) (AND BUYER DOES NOT CURE SUCH MATERIAL DEFAULT, BREACH OR
FAILURE OF CONDITION WITHIN FIVE (5) DAYS FOLLOWING NOTICE THEREOF FROM SELLER,
EXCEPT NO NOTICE OR CURE PERIOD SHALL APPLY IF BUYER FAILS TO DELIVER THE
CLOSING DOCUMENTS TO WHICH IT IS A PARTY OR THE PURCHASE PRICE AS AND WHEN
REQUIRED UNDER THIS AGREEMENT, AT THE WRITTEN ELECTION OF SELLER TO BUYER AND
ESCROW HOLDER, THIS AGREEMENT SHALL BE TERMINATED, BUYER SHALL COMPLY WITH THE
PROVISIONS OF CLAUSES (b) AND (c) of SECTION 4.5 ABOVE AND SELLER SHALL BE
ENTITLED TO RETAIN ALL OF THE DEPOSIT TO THE EXTENT MADE HEREUNDER, AS
LIQUIDATED DAMAGES AS ITS SOLE AND EXCLUSIVE REMEDY (AS PERMITTED BY THE
OFFICIAL CODE OF GEORGIA ANNOTATED (“O.C.G.A.”) §13-6-7). BUYER AND SELLER
HEREBY ACKNOWLEDGE AND AGREE THAT IT WOULD BE IMPRACTICAL AND/OR EXTREMELY
DIFFICULT TO FIX OR ESTABLISH THE ACTUAL DAMAGE SUSTAINED BY SELLER AS A RESULT
OF SUCH DEFAULT BY BUYER, AND AGREE THAT THE PAYMENT OF THE DEPOSIT TO SELLER IS
A REASONABLE APPROXIMATION THEREOF. SELLER HEREBY WAIVES ALL OTHER REMEDIES
AGAINST BUYER WHICH SELLER MIGHT OTHERWISE HAVE AT LAW OR IN EQUITY BY REASON OF
SUCH DEFAULT BY BUYER; PROVIDED, HOWEVER, THE FOREGOING SHALL NOT LIMIT (A) THE
PROVISIONS OF SECTION 20 OF THIS AGREEMENT, (B) INJUNCTIVE RELIEF DUE TO BUYER’S
BREACH OF BUYER’S OBLIGATIONS UNDER SECTION 15 OR SECTION 19 BELOW, (C) SELLER’S
RIGHT TO PURSUE ANY AND ALL REMEDIES AVAILABLE AT LAW OR IN EQUITY IN THE EVENT
THAT FOLLOWING ANY TERMINATION OF THIS AGREEMENT, BUYER OR ANY AFFILIATE OR
REPRESENTATIVE THEREOF ASSERTS ANY CLAIMS OR RIGHT TO THE PROPERTY THAT WOULD
OTHERWISE DELAY OR PREVENT SELLER FROM HAVING CLEAR, INDEFEASIBLE AND MARKETABLE
TITLE TO THE PROPERTY, OTHER THAN A SELLER BREACH OF ITS OBLIGATION TO SELL THE
PROPERTY TO BUYER ON THE CLOSING DATE IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT OR WRONGFUL TERMINATION BY SELLER OF THIS AGREEMENT IN BREACH OF THE
TERMS HEREOF OR (D) THE ABILITY AND RIGHT OF SELLER TO ENFORCE THE SURVIVING
OBLIGATIONS. WITHOUT LIMITING THE FOREGOING, THIS LIQUIDATED DAMAGES PROVISION
SHALL NOT LIQUIDATE OR LIMIT BUYER’S LIABILITY FOR ANY OF BUYER’S INDEMNITIES
SET FORTH IN THIS AGREEMENT THAT EXPRESSLY


11476794.5 
19
 

--------------------------------------------------------------------------------





SURVIVE TERMINATION. THE PAYMENT TO SELLER OF THE DEPOSIT THEN HELD BY ESCROW
HOLDER AS LIQUIDATED DAMAGES IS NOT INTENDED TO BE A FORFEITURE OR PENALTY, BUT
IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER PURSUANT TO APPLICABLE
LAWS. THE PROVISIONS OF THIS SECTION 5.1 SHALL SURVIVE ANY TERMINATION OF THIS
AGREEMENT.
SELLER’S INITIALS: ___AS___
BUYER’S INITIALS: ___DD___

5.2    Seller’s Default. IF THE CLOSING UNDER THIS AGREEMENT FAILS TO OCCUR BY
REASON OF A MATERIAL DEFAULT BY SELLER UNDER THIS AGREEMENT, OR SELLER OTHERWISE
MATERIALLY DEFAULTS ON ITS OBLIGATIONS HEREUNDER AT OR PRIOR TO CLOSING, OR IF
PRIOR TO CLOSING ANY ONE OR MORE OF SELLER’S REPRESENTATIONS OR WARRANTIES ARE
BREACHED IN ANY MATERIAL RESPECT (AND SELLER DOES NOT CURE SUCH MATERIAL DEFAULT
OR BREACH WITHIN FIVE (5) DAYS FOLLOWING NOTICE THEREOF FROM BUYER, EXCEPT NO
NOTICE OR CURE PERIOD SHALL APPLY IF SELLER FAILS TO DELIVER THE CLOSING
DOCUMENTS ON THE CLOSING DATE), BUYER SHALL BE RELEASED FROM BUYER’S OBLIGATION
TO PURCHASE THE PROPERTY FROM SELLER, AND BUYER MAY ELECT, AS BUYER’S SOLE AND
EXCLUSIVE REMEDY, TO EITHER (A) TERMINATE THIS AGREEMENT AND HAVE THE DEPOSIT TO
THE EXTENT MADE (BUT NOT THE INDEPENDENT CONSIDERATION) RETURNED TO BUYER, WITH
SELLER PAYING FOR ALL ESCROW CANCELLATION COSTS AND, IF AND ONLY IF SUCH DEFAULT
IS A WILLFUL AND INTENTIONAL MATERIAL DEFAULT BY SELLER, THEN SELLER SHALL
REIMBURSE BUYER FOR ANY AND ALL BUYER’S COSTS (AS HEREINAFTER DEFINED) ACTUALLY
INCURRED AS OF THE DATE OF SUCH TERMINATION UP TO A MAXIMUM AMOUNT OF $75,000 OR
(B) BRING A SUIT FOR SPECIFIC PERFORMANCE PROVIDED THAT ANY SUIT FOR SPECIFIC
PERFORMANCE MUST BE BROUGHT ON OR BEFORE FORTY-FIVE (45) DAYS AFTER THE CLOSING
DATE; PROVIDED, HOWEVER, THE FOREGOING SHALL NOT LIMIT (1) THE PROVISIONS OF
SECTION 20 OF THIS AGREEMENT OR (2) THE ABILITY AND RIGHT OF BUYER TO ENFORCE
THE SURVIVING OBLIGATIONS. SHOULD BUYER ELECT THE REMEDY IN SECTION 5.2(A)
ABOVE, THEN UPON THE TERMINATION, BUYER SHALL PROMPTLY RETURN TO SELLER (OR
CERTIFY TO SELLER THE DESTRUCTION OF) ANY MATERIALS, DATA AND OTHER INFORMATION
DELIVERED BY OR ON BEHALF OF SELLER TO BUYER, AND THEREAFTER NEITHER PARTY SHALL
HAVE ANY OBLIGATIONS OR LIABILITY UNDER THIS AGREEMENT OTHER THAN THE SURVIVING
OBLIGATIONS. BUYER AGREES TO, AND DOES HEREBY, WAIVE ALL OTHER REMEDIES AGAINST
SELLER WHICH BUYER MIGHT OTHERWISE HAVE AT LAW OR IN EQUITY BY REASON OF SUCH
BREACH BY SELLER. FOR PURPOSES OF THIS AGREEMENT, “BUYER’S COSTS” SHALL MEAN THE
ACTUAL OUT-OF-POCKET


11476794.5 
20
 

--------------------------------------------------------------------------------





EXPENSES INCURRED BY BUYER AND PAID (A) TO BUYER’S ATTORNEYS (INCLUDING IN-HOUSE
ATTORNEYS) IN CONNECTION WITH THE NEGOTIATION OF THIS AGREEMENT OR THE PROPOSED
PURCHASE OF THE PROPERTY, (B) TO THIRD PARTY CONSULTANTS IN CONNECTION WITH THE
PERFORMANCE OF EXAMINATIONS, INSPECTIONS AND/OR INVESTIGATIONS PURSUANT TO
SECTION 4 AND (C) TO ANY POTENTIAL LENDER IN CONNECTION WITH ANY PROPOSED
FINANCING OF THE PROPERTY. THE PROVISIONS OF THIS SECTION 5.2 SHALL SURVIVE ANY
TERMINATION OF THIS AGREEMENT FOR A PERIOD OF NINE (9) MONTHS.
SELLER’S INITIALS: __AS____
BUYER’S INITIALS: __DD____



6.    Closing and Escrow.
6.1    Escrow Instructions. Upon execution of this Agreement by both Buyer and
Seller, the parties hereto shall open an escrow with Escrow Holder (the
“Escrow”) by depositing a fully-executed counterpart of this Agreement with
Escrow Holder. This Agreement shall serve as the instructions to Escrow Holder
for consummation of the purchase and sale contemplated by this Agreement and the
other transactions hereunder. The parties acknowledge that the Escrow Holder is
acting solely as a stakeholder at their request and for their convenience, that
the Escrow Holder shall not be deemed to be the agent of either of the parties,
and the Escrow Holder shall not be liable to either of the parties for any act
or omission on its part, other than for its gross negligence or willful
misconduct. The Seller and the Buyer shall jointly and severally indemnify and
hold the Escrow Holder harmless from and against all costs, claims and expenses,
including reasonable attorneys’ fees and disbursements, incurred in connection
with the performance of the Escrow Holder’s duties hereunder. The Escrow Holder
shall not be liable to either of the parties: (i) for levies by taxing
authorities based upon the taxpayer identification number used to establish the
escrow account for the Deposit, and (ii) in the event of failure, insolvency, or
inability of the depositary bank to pay the Deposit, or accrued interest upon
demand for withdrawal. Seller and Buyer agree to execute such reasonable
additional and supplementary escrow instructions as may be necessary to enable
the Escrow Holder to comply with the terms of this Agreement; provided, however,
that in the event of any conflict between the provisions of this Agreement and
any such additional or supplementary escrow instructions, the terms of this
Agreement shall control.


11476794.5 
21
 

--------------------------------------------------------------------------------





6.2    Closing and Close of Escrow.
6.2.1    Closing. As used in this Agreement, the “Closing” shall mean the
consummation of the purchase and sale transaction contemplated by this
Agreement, as evidenced by the submission to the Title Company and release from
escrow of the Deed for recordation in the real estate Records of the Clerk of
Superior Court of Gwinnett County, Georgia (the “Official Records”) and the
disbursement of the proceeds of the Purchase Price (as adjusted in accordance
with the terms of this Agreement) by Escrow Holder to Seller. The Closing shall
occur on the Closing Date in Escrow through Escrow Holder. Each party shall
timely deposit with Escrow Holder when required under this Agreement the funds,
documents and supplementary written escrow instructions required by this
Agreement in order to consummate the Closing of the sale and transfer of the
Property in accordance with this Agreement.
6.2.2    Closing Date. Unless otherwise agreed to in writing by both Buyer and
Seller, the Closing shall occur on the Closing Date. Time is of the essence with
respect to such Closing Date, and such Closing Date may not be extended without
the prior written approval of both Seller and Buyer. Provided that Buyer is not
then in material default under this Agreement, Buyer shall have the right to
extend the Closing Date one (1) time for a period of up to fifteen (15) days
upon Buyer’s satisfaction of the following conditions precedent to such
extension: (a) Buyer shall have given Seller and Escrow Holder written notice of
Buyer’s election to so extend the Closing Date (an “Extension Notice”) not later
than 5:00 p.m. Central Time on January 5, 2017, which notice shall identify the
exact date to which the Closing is being extended; and (b) Buyer shall have
delivered an additional extension deposit of One Hundred Fifty Thousand and
No/100th’s Dollars ($150,000.00) (the “Extension Deposit”) to Escrow Holder by
wire transfer of immediately available federal funds within one (1) business day
after Buyer’s delivery of the Extension Notice. Upon Escrow Holder’s receipt of
the Extension Deposit, the Extension Deposit shall become a portion of the
Deposit and shall be nonrefundable to Buyer except as otherwise expressly
provided in the Agreement. Notwithstanding the foregoing to the contrary, Seller
and Buyer shall remain entitled to any applicable cure period provided in
Section 5.1 or 5.2 above and the Closing Date shall be extended until the
expiration of such cure period.


11476794.5 
22
 

--------------------------------------------------------------------------------





6.2.3    Demand. If either party makes a written demand upon the Escrow Holder
for payment of the Deposit, the Escrow Holder shall, within 24 hours give
written notice to the other party of such demand. If the Escrow Holder does not
receive a written objection within five (5) Business Days after the giving of
such notice, the Escrow Holder is hereby authorized to make such payment;
provided, however, that the foregoing shall not apply with respect to any
written demand by Buyer for a return of the Deposit (excluding the Option Money)
on or before the Due Diligence Deadline pursuant to Section 4.2 for which no
notice from Escrow Holder to Seller shall be required or delay in or objection
to the prompt release thereof (other than the Option Money) to Buyer shall be
permitted. If the Escrow Holder does receive such written objection within such
five (5) Business Day period or if for any other reason the Escrow Holder in
good faith shall elect not to make such payment, the Escrow Holder shall
continue to hold the Deposit until otherwise directed by joint written
instructions from the parties to this Agreement or a final judgment of a court
of competent jurisdiction. The Escrow Holder shall give written notice of such
deposit to the Seller and the Buyer. Upon such deposit, the Escrow Holder shall
be relieved and discharged of all further obligations and responsibilities
hereunder.
6.3    Conveyance. At Closing, Seller shall convey the Real Property and the
Improvements of the Property to Buyer by means of a limited warranty deed in the
form attached as Exhibit B hereto (the “Deed”) and the remainder of the Property
to Buyer by means of the Closing Documents.


11476794.5 
23
 

--------------------------------------------------------------------------------





6.4    Closing Documents.
6.4.1    Seller’s Closing Documents. By 2:00 p.m. Central Time on the Business
Day immediately prior to the Closing Date, Seller shall deliver to Escrow Holder
for delivery to Buyer, as applicable, upon the Closing, all of the following
documents (the “Closing Documents”): (a) the Deed, executed by Seller and
properly and lawfully attested; (b) a certificate of non-foreign status in
accordance with the requirements of Internal Revenue Code Section 1445, as
amended (the “FIRPTA Certificate”), in substantially the form attached as
Exhibit C hereto, executed by Seller; (c) evidence of authority of Seller
reasonably satisfactory to the Title Company and a title affidavit in the form
of Exhibit F hereto, executed by Seller; (d) two (2) counterparts of a bill of
sale for the Property in the form of Exhibit D attached hereto, executed by
Seller (each, a “Bill of Sale”); (e) two (2) counterparts of an assignment and
assumption of the Leases, the Rents, the Tenant Security Deposit, the Service
Contracts and the Plans and Approvals, if any, for the Property in the form
attached as Exhibit E hereto, executed by Seller (each, a “General Assignment”);
(f) an Affidavit of Seller's Residence, or such other forms, affidavits or
certificates as required in the State of Georgia to comply with the obligations
of O.C.G.A. § 48-7-128; (g) a broker’s lien waiver signed by Broker, if any,
relating to the sale of the Asset in the form required by the Title Company and
in accordance with O.C.G.A. § 44-14-600 (the “Broker Lien Waiver”); (h) such
other documents as may be reasonably required by Escrow Holder or the Title
Company to effect the Closing (provided, however, no such additional document
shall expand any obligation, covenant, representation or warranty of Seller or
result in any new or additional obligation, covenant, representation or warranty
of Seller under this Agreement beyond those expressly set forth in this
Agreement or any expressly agreed to by Seller to cure an Objection pursuant to
Section 4.1.1 above); (i) a notice letter to tenants under Leases in the form
attached as Exhibit I, executed by Seller (the “Tenant Notice Letter”); (j) the
Closing Statement, executed by Seller; and (k) a PT-61 form for filing with the
Deed.


11476794.5 
24
 

--------------------------------------------------------------------------------





6.4.2    Buyer’s Closing Payments and Documents. By 2:00 p.m. Central Time on
the Business Day immediately prior to the Closing Date, in addition to Buyer’s
payment to Escrow Holder of the Purchase Price (as adjusted in accordance with
this Agreement) and Buyer’s closing costs set forth in Section 6.6 (which
payment shall be delivered no later than 9:00 a.m. Central Time on the Closing
Date), Buyer shall deliver the following to Escrow Holder for delivery to
Seller, as applicable, upon the Closing: (a) evidence of the existence,
organization and authority of Buyer and of the authority of the person(s)
executing documents on behalf of Buyer reasonably satisfactory to the Title
Company; (b) two (2) counterparts of the General Assignment for the Property,
executed by Buyer; (c) the Closing Statement, executed by Buyer, and (d) such
other documents as may be reasonably required by Escrow Holder or the Title
Company to effect the Closing (provided, however, no such additional document
shall expand any obligation, covenant, representation or warranty of Buyer or
result in any new or additional obligation, covenant, representation or warranty
of Buyer under this Agreement beyond those expressly set forth in this
Agreement).
6.5    Actions of Escrow Holder. On the Closing Date, Escrow Holder shall
promptly undertake and follow the procedures below with respect to Closing (all
of which shall be considered as having taken place simultaneously, and no
delivery or transaction below shall be considered as having been made until all
deliveries and transactions have been accomplished):
6.5.1    Disbursement of Funds. Escrow Holder shall disburse all funds deposited
with Escrow Holder by Buyer as follows:
(a)    Pay all closing costs which are to be paid through Escrow (including
recording fees, brokerage commissions, Title Policy charges and Escrow fees) in
accordance with the Closing Statements.
(b)    After (i) deducting in accordance with the Closing Statement executed by
Seller and Buyer all closing costs which are chargeable to the account of
Seller, and (ii) either deducting or adding (as appropriate) in accordance with
the Closing Statement executed by Seller and Buyer the net amount of the
prorations and adjustments made pursuant to this Agreement, disburse the balance
of the Purchase Price to Seller in accordance with separate wiring instructions
to be delivered to Escrow Holder by Seller.
(c)    Disburse any remaining funds to Buyer in accordance with separate wiring
instructions to be delivered to Escrow Holder by Buyer.
6.5.2    Recordation. Escrow Holder shall record the Deed (along with any other
documents which the parties hereto may mutually direct to be recorded) in the
Official Records and obtain conformed copies thereof for distribution to Buyer
and Seller.


11476794.5 
25
 

--------------------------------------------------------------------------------





6.5.3    Delivery of Documents. Escrow Holder shall: (a) direct the Title
Company to issue the Title Policy to Buyer; (b) deliver to Buyer and Seller
conformed copies of the Deed as recorded in the Official Records; (c) deliver to
Buyer executed originals of the FIRPTA Certificate, one (1) fully executed Bill
of Sale for the Property, one (1) fully executed General Assignment for the
Property and one (1) copy of each of the other Closing Documents. Escrow Holder
shall also deliver to Seller one (1) fully executed original Bill of Sale for
the Property, one (1) fully executed General Assignment for the Property and one
(1) copy of each of the other Closing Documents.
6.6    Closing Costs.
6.6.1    Seller’s Closing Costs. Seller shall pay (a) any costs in connection
with discharging any encumbrances that Seller specifically agrees to or is
obligated to pay pursuant to the terms of this Agreement, (b) all transfer taxes
payable in connection with the transactions contemplated by this Agreement,
(c) all legal and professional fees and fees of other consultants incurred by
Seller, and (d) one-half (½) of all Escrow fees and Escrow costs related to the
purchase and sale of the Property.
6.6.2    Buyer’s Closing Costs. Buyer shall pay (a) all costs for the Title
Policy including premiums for any basic or extended coverage or any lender title
policy, search costs, update charges and other title charges (other than the
costs in connection with discharging any encumbrances which are the obligation
of Seller hereunder), (b) the cost of any endorsements to the Title Policy or
any lender title policy, (c) the cost of any surveys ordered by Buyer and any
modification, update or recertification thereof, (d) all legal and professional
fees and fees of other consultants incurred by Buyer, (e) all fees required for
recording the Deed, and (f) one-half (½) of all Escrow fees and Escrow costs
related to the purchase and sale of the Property.
6.6.3    General Allocation. Any other closing costs and expenses which are not
addressed in Section 6.6.1 and Section 6.6.2 above shall be allocated between
Buyer and Seller in accordance with the customary practice in the County in
which the Real Property is located.


11476794.5 
26
 

--------------------------------------------------------------------------------





6.7    Real Estate Commissions. The parties represent and warrant to each other
that no broker or finder was instrumental in arranging or bringing about this
transaction except for Broker (as defined in Article I above). At Closing,
Seller shall pay the commission due, if any, to Broker, which shall be paid
pursuant to a separate agreement between Seller and Broker. Each party further
agrees to and shall indemnify, protect, defend and hold the other party harmless
from and against the payment of any commission to any person or entity, other
than Broker, claiming by, through or under the indemnifying party. This
indemnification shall extend to any and all claims, liabilities, costs, losses,
damages, causes of action and expenses (including reasonable attorneys’ fees and
court costs) arising as a result of such claims and shall survive any
termination of this Agreement and shall survive the Closing and shall not merge
into the Deed or any other document or instrument delivered at Closing.
6.8    Real Estate Reporting Person. Escrow Holder is hereby designated the
“real estate reporting person” for purposes of Section 6045 of Title 26 of the
United States Code and Treasury Regulation 1.6045‑4 and the Closing Statement or
any other any settlement statement prepared by the Title Company shall so
provide. Upon the Closing, Buyer and Seller shall cause Escrow Holder to file a
Form 1099 information return and send the statement to Seller as required under
the aforementioned statute and regulation.
6.9    Prorations.
6.9.1    General. The following items set forth below in this Section 6.9 are to
be adjusted and prorated between Seller and Buyer as of 11:59 p.m. on the day
immediately preceding the Closing Date (the “Adjustment Time”) (such that Buyer
shall be deemed to own the Property, and therefore entitled to any revenues and
responsible for any expenses, for the entire day upon which the Closing occurs).
Such adjustments and prorations shall be calculated on the actual days of the
applicable month in which the Closing occurs and all annual prorations shall be
based upon a three hundred sixty-six (366)-day year. The net amount resulting
from the prorations and adjustments provided for in this Section 6.9 (along with
the allocation of Closing costs in accordance with Section 6.6 above) shall be
added to (if such net amount is in Seller’s favor) or deducted from (if such net
amount is in Buyer’s favor) the funds to be delivered at Closing by Buyer in
payment of the Purchase Price. Any other closing prorations and adjustments
which are customarily made in similar real property sales transactions and are
not addressed in this Section 6.9 shall be made between Buyer and Seller in
accordance with the customary practice in the County in which the Real Property
is located. All provisions of this Section 6.9 shall survive the Closing and the
recordation of the Deed for a period of ninety (90) days after the Closing and
shall not merge into the Deed and the other documents and instruments delivered
at Closing.


11476794.5 
27
 

--------------------------------------------------------------------------------





6.9.2    Rents. Rents shall be prorated between Buyer and Seller as of the
Adjustment Time, when, as and if collected. Seller shall be entitled to all
Rents under Leases attributable to the period prior to the Adjustment Time and
Buyer shall be entitled to all Rents under Leases attributable to the period
from and after the Adjustment Time. The amount of any Rents under Leases
collected by Seller prior to the Adjustment Time and applicable to the period
from and after the Adjustment Time shall be credited to Buyer at the Closing.
The first monies collected on account of the Rents after the Adjustment Time
shall be successively applied to the payment of (a) first, Rent due and payable
in the month in which the Closing occurs, (b) second, Rent due and payable in
the months succeeding the month in which the Closing occurs, up to and including
the month in which payment is made, and (c) third, Rent due and payable in the
months preceding the month in which the Closing occurs, if any. Seller and Buyer
shall promptly account to the other party for any Rents received after Closing
to which the other party would be entitled under this Section 6.9.2. As used
herein, “Delinquent Rents” means Rents which are due and payable prior to or on
the day of the Closing or otherwise relate to pre-Closing periods (including,
without limitation, the utility charges) but which have not actually been
collected by Seller as of the day of the Closing. Seller’s account shall not be
credited at the Closing for any Delinquent Rents but Seller shall retain all
right, title and interest to any Delinquent Rents and Buyer shall have no rights
to any Delinquent Rents except as expressly provided in this Section 6.9.2.
Commencing as of sixty one (61) days after the Closing Date with respect to any
tenants still in residence at the Property, and commencing as of the Closing
Date with respect to any tenants no longer in residence at the Property, Seller
shall be entitled to institute legal proceedings and otherwise attempt to
collect any Delinquent Rents (but without seeking to evict the tenant or
otherwise unreasonably interfering with Buyer’s operation of the Property).
Notwithstanding anything to the contrary herein, within ninety (90) days after
the Closing Date, all reimbursable utility bills for utility charges incurred by
Seller and reimbursable to Seller from the tenants under the Leases for periods
prior to Closing (“RUBS”), if received by Buyer, shall be remitted by Buyer to
Seller; thereafter, Buyer shall have no obligation to remit RUBS income to
Seller. Any leasing commissions with respect to the Leases entered into prior to
the Closing Date shall be the sole responsibility of Seller, and shall be paid
or discharged fully at or prior to Closing.
6.9.3    Tenant Security Deposits. At the Closing, Seller shall retain the
amount of any Tenant Security Deposits then held by or on behalf of Seller and
Buyer shall receive a credit toward the Purchase Price for all such Tenant
Security Deposits then held on behalf of Seller.


11476794.5 
28
 

--------------------------------------------------------------------------------





6.9.4    Real Estate Taxes and Assessments. For purposes of this Agreement,
“Real Estate Taxes” means real estate or ad valorem real property taxes,
assessments and personal property taxes with respect to the Property. Real
Estate Taxes shall be prorated as of the Adjustment Time based upon the latest
available tax bill and the number of days which have elapsed from the first day
of the Current Tax Period to the Adjustment Time. The term “Current Tax Period”
shall mean the fiscal period of the applicable taxing or charging authority
during which the Closing occurs. If the latest available tax bill is not the
bill for the Current Tax Period, then Real Estate Taxes shall be prorated based
upon the latest tax information then available (including previous tax bills,
current assessments and other information available from the taxing authorities)
and Buyer and Seller shall re-prorate the Real Estate Taxes following the
Closing as soon as the tax bill for the Current Tax Period becomes available,
but in all events no later than the Final Proration Adjustment as provided in
Section 6.9.8 below. Refunds of Real Estate Taxes for any period of time prior
to the Current Tax Period, shall belong to Seller and Seller reserves the right
to commence, contest and settle same. In the event such refunds are paid to
Buyer, Buyer shall promptly pay such amount to Seller (which obligation shall
survive the Closing and shall not be merged into the Deed and the other
documents and instruments to be delivered at Closing). Seller shall have the
right to continue to contest and settle same, provided Seller shall not, to
effectuate any reduction in Taxes, agree with the relevant authorities to
increase taxes for any year from and after the year in which the Closing Date
occurs and shall provide Buyer with all material correspondence, pleadings,
submissions and other information relating thereto from time to time promptly
upon Buyer’s request for same. Refunds of Real Estate Taxes for the Current Tax
Period, net of the actual out of pocket costs of pursuing any tax contest or
protest proceedings and collecting such refunds, shall be prorated in proportion
to the respective shares of the Real Estate Taxes for the Current Tax Period
borne by Seller and Buyer hereunder and the party receiving such refund shall
promptly deliver to the other party its proportionate share of the refund for
any Taxes during the Current Tax Period.
6.9.5    Income. Income, if any, arising out of telephone booths, vending
machines, laundry facilities or other income-producing agreements (other than
the Leases) shall be prorated as of the Adjustment Time.


11476794.5 
29
 

--------------------------------------------------------------------------------





6.9.6    Operating Expenses. All costs and expenses, other than Real Estate
Taxes, with respect to the operation and maintenance of the Property shall be
prorated between Buyer and Seller as of the Adjustment Time, including all fees
and charges for sewer, water, electricity, heat and air-conditioning service and
other utilities; charges under those Service Contracts, if any, assigned and
assumed by Buyer; and periodic fees payable under transferable licenses and
permits for the operation of any of the Property. Such costs and expenses shall
be prorated as of the Adjustment Time such that Seller shall be responsible for
all such costs and operating expenses attributable on an accrual basis to the
period prior to the Adjustment Time and Buyer shall be responsible for all such
costs and expenses attributable on an accrual basis to the period from and after
the Adjustment Time. If invoices or bills for any of such costs and expenses are
unavailable on or before the Closing Date, such costs and expenses shall be
estimated and prorated at Closing based upon the latest information available
(including prior bills and operating history) and a final and conclusive
readjustment of any cost and expense item shall be made upon receipt of the
actual invoice or bill, but in all events no later than the Final Proration
Adjustment as provided in Section 6.9.8 below. Buyer shall take all commercially
reasonable steps to effectuate the transfer to Buyer’s name as of the date of
Closing of all utilities which are in Seller’s name, and where necessary, open a
new account in Buyer’s name and post deposit with the utility companies. Buyer
and Seller shall cooperate to have all utility meters read by the appropriate
utility companies as of the date of Closing. If Buyer and Seller are unable to
obtain such final meter readings as of the Closing Date from all applicable
meters, utility expenses related to such meters shall be estimated at Closing
based upon the operating history of the Property subject to the final adjustment
in all events no later than the Final Proration Adjustment as provided in
Section 6.9.8 below. Seller shall be entitled to recover any and all deposits
held by any utility companies for utilities in Seller’s name as of the date of
Closing.
6.9.7    Rent Ready Credit. Not more than forty‑eight (48) hours prior to the
Closing Date (“Walk Though Date”), a representative of Buyer and a
representative of Seller shall conduct an onsite walk-through of the then
unoccupied rental units on the Property to determine whether such unoccupied
rental units are in “rent ready” condition. With respect to any rental unit that
is vacated either (a) on or before five (5) days prior to the Closing Date that
Seller has not placed in a “rent ready” condition before the Walk Through Date
or (b) on or after the Walk Through Date, Buyer shall receive a credit against
the Purchase Price at Closing in the amount of $1,250 per unit. As used herein,
“‘rent ready’ condition” means Seller’s practice and procedures, as of the date
of this Agreement, for placing units in “rent ready” condition.


11476794.5 
30
 

--------------------------------------------------------------------------------





6.9.8    Closing Statement; Final Proration Adjustment. At least one (1) full
Business Day prior to the Closing Date, Seller and Buyer shall submit to Escrow
Holder the proposed allocation of costs and expenses to be made in accordance
with Section 6.6 above and the prorations to be made in accordance with this
Section 6.9 and Escrow Holder shall prepare and provide to Seller and Buyer pro
forma closing statements, which shall be subject to prompt review and mutual
agreement by Seller and Buyer (the “Closing Statements”). The Closing Statements
shall be utilized for purposes of making the adjustments to the Purchase Price
upon the Closing for closing costs and prorations. As soon as practicable
following the Closing (but in no event later than ninety (90) days after the end
of the calendar year in which the Closing occurs), Seller and Buyer shall
reprorate the income and expenses set forth in this Section 6.9 based upon
actual bills or invoices received after the Closing (if original prorations were
based upon estimates) and any other items necessary to effectuate the intent of
the parties that all income and expense items be prorated as provided above in
this Section 6.9 (the “Final Proration Adjustment”); provided that such deadline
shall not apply to any final prorations that may be required with respect to any
Real Estate Taxes. Any reprorated items shall be promptly paid to the party
entitled thereto. Any errors or omissions in computing adjustments at the
Closing shall be promptly corrected, but only so long as the party seeking to
correct such error or omission has notified the other party of such error or
omission no later than the Final Proration Adjustment. The proration of income
and expense at the Final Proration Adjustment shall be final and conclusive;
there shall be no further proration or adjustment following the Final Proration
Adjustment. On the Closing Date, Seller shall deliver to Buyer all inventories
of supplies on hand at the Property owned by Seller, if any, at no additional
cost to Buyer. The provisions of this Section 6.9 shall survive Closing.


11476794.5 
31
 

--------------------------------------------------------------------------------





7.    Assumption or Cancellation of Service Contracts. On or before the
expiration of the Due Diligence Deadline, Buyer shall notify Seller in a single
written notice (the “Service Contract Notice”) of any Service Contracts that
Buyer desires to have terminated at Closing (provided that Seller shall have no
obligation to terminate and Buyer shall assume (i) any Service Contract, which
by its terms is not terminable or which cannot be terminated without payment of
an express termination fee or penalty of more than $1,000, unless Buyer agrees
in writing to pay such termination fee or penalty, and (ii) any Service Contract
marked “Must Assume” on Exhibit H attached hereto). At or prior to the Closing,
Seller shall terminate effective as of the Closing (or as soon thereafter as
permitted under the applicable Service Contract) any Service Contracts which
have been so designated by written notice from Buyer to Seller for termination
and which Seller is contractually entitled by the terms thereof to terminate
without cost except as provided above (with a copy of such termination notice to
be provided to Buyer); provided, however, any notice of termination of a Service
Contract by Seller shall (a) be delivered to such vendor within five (5)
Business Days after Seller’s receipt of the Service Contract Notice from Buyer,
(b) be effective as of the later of (i) the Closing and (ii) the earliest date
permitted under the applicable Service Contract, (c) be conditional upon the
Closing taking place in a timely manner in accordance with this Agreement, and
(d) include express instructions that such vendor shall not be permitted to
enter upon or have access to the Property from and after the Closing Date.
Provided the notice of termination by Seller is timely delivered in accordance
with this Section 7, Buyer shall pay (or provide Seller a credit at Closing to
the extent Seller pays) any amounts owing under Service Contracts which Buyer
elects to terminate under this Section 7, but which cannot be terminated
effective as of the Closing, with respect to the period from and after the
Closing until the effective date of termination of such Service Contract. Upon
the Closing and pursuant to the General Assignment, Seller shall assign to
Buyer, and Buyer shall accept and assume, from and after the Closing, all of the
Service Contracts other than those Service Contracts which are to be terminated
at or prior to the Closing in accordance with the immediately preceding
sentence; provided, however, Seller shall (i) not be deemed to have made any
representation or warranty of any kind or nature as to the assignability,
transferability or enforceability of any of the Service Contracts and Seller
shall have no liability to Buyer in the event that any or all of the Service
Contracts are not assignable or transferable to Buyer, are not enforceable by
Buyer or are cancelled or terminated by reason of the assignment thereof by
Seller, and (ii) terminate, at its sole cost, any agreements with Seller’s
property manager and any leasing agent (and Buyer shall not acquire any rights
or assume any obligations thereunder). Seller shall reasonably cooperate with
Buyer, at no cost to Seller, to obtain any approvals or consents required to
assign any Service Contracts to Buyer, including, without limitation, sending
requests for such approvals or consents to the party or parties whose consent or
approval is required.


11476794.5 
32
 

--------------------------------------------------------------------------------





8.    Condemnation and Casualty.
8.1    Condemnation and Casualty. In the event that, after the Effective Date,
(i) the improvements on the Property are damaged by any casualty (a “Casualty”)
or (ii) proceedings are commenced for the taking by exercise of the power of
eminent domain of all or any part of the Property (a “Condemnation”), Seller
shall promptly notify Buyer.
8.2    Immaterial Condemnation or Casualty. Except as provided in Section 8.3
below, this Agreement shall remain in full force and effect notwithstanding any
Casualty or Condemnation and, on the Closing Date, one of the following shall
occur, as applicable: (1) in the event of a Casualty, Buyer shall receive (w) a
credit against the cash balance of the Purchase Price payable at Closing to the
extent of payments received by or on behalf of Seller prior to the Closing Date
under any applicable insurance policy or policies in effect with respect to the
Property (to the extent that such payments have not been expended in connection
with the repair of any such casualty and less any actual out of pocket costs
incurred by Seller to collect such insurance proceeds; such amount not to exceed
the amounts determined by Seller to be reasonably necessary to (i) comply with
Seller’s obligations under the Leases, applicable law, and any applicable
documents or instruments of record, (ii) comply with Seller’s obligations under
the terms of the existing financing, and (iii) protect the Property from further
damage or the residents, community, neighbors and the Property from harm unless
otherwise agreed to by Buyer, in its reasonable discretion), (x) an assignment
of Seller’s rights to any payments which may be payable subsequent to the
Closing Date under any applicable insurance policy or policies in effect with
respect to the Property, (y) an assignment of Seller’s rights to payments with
respect to rents due subsequent to the Closing Date under any rental insurance
policy or policies with respect to the Property and (z) a credit against the
cash balance of the Purchase Price payable at the Closing in an amount equal to
the aggregate amount of the deductibles with respect to all such insurance
policies, but there shall be no other credit against or reduction in the
Purchase Price attributable to such casualty; or (2) in the event of a
Condemnation, the condemnation award (or, if not theretofore received, the right
to receive such award) payable on account of the taking shall be transferred to
Buyer.


11476794.5 
33
 

--------------------------------------------------------------------------------





8.3    Material Casualty or Condemnation. Notwithstanding the foregoing
provisions of Section 8.2 above, if a Casualty or Condemnation occurs with
respect to the Property, to the extent that the cost of repair or restoration to
substantially the same condition existing prior to such Casualty (or, in the
case of a Condemnation, the value of the Property or portion thereof so
condemned) would exceed an amount equal to three percent (3%) of the Purchase
Price for the Property as reasonably determined by Seller, or such Condemnation
permanently adversely affects access to, or parking at, the Property and results
in the Property being “non-conforming” (and not “legally non-conforming”) for
zoning purposes, then Seller shall give Buyer prompt notice thereof and the
Buyer may, at Buyer’s option to be exercised by delivery of written notice to
Seller and Escrow Holder within fifteen (15) Business Days of Seller’s notice to
the Buyer of the occurrence of such Casualty or Condemnation and Seller’s
estimate of repair costs or valuation, elect to terminate this Agreement, in
which event the Deposit shall promptly be returned to Buyer. If necessary, the
Closing Date shall be postponed until Seller has given the written notice
provided for above and the fifteen (15) Business Day response period for Buyer
has expired. If Buyer does not timely elect in writing to terminate this
Agreement as provided in this Section 8.3, Buyer shall be conclusively deemed to
have waived any right to terminate this Agreement by reason of any such Casualty
or Condemnation, Buyer shall proceed with the purchase of the Property and at
Closing Buyer shall be entitled to: (1) in the event of a Casualty, Buyer shall
receive (w) a credit against the cash balance of the Purchase Price payable at
Closing to the extent of payments received by or on behalf of Seller prior to
the Closing Date under any applicable insurance policy or policies in effect
with respect to the Property (to the extent that such payments have not been
expended in connection with the repair of any such casualty and less any actual
out of pocket costs incurred by Seller to collect such insurance proceeds; such
amount not to exceed the amounts determined by Seller to be reasonably necessary
to (i) comply with Seller’s obligations under the Leases, applicable law, and
any applicable documents or instruments of record, (ii) comply with Seller’s
obligations under the terms of the existing financing, and (iii) protect the
Property from further damage or the residents, community, neighbors and the
Property from harm unless otherwise agreed to by Buyer, in its reasonable
discretion), (x) an assignment of Seller’s rights to any payments which may be
payable subsequent to the Closing Date under any applicable insurance policy or
policies in effect with respect to the Property, (y) an assignment of Seller’s
rights to payments with respect to rents due subsequent to the Closing Date
under any rental insurance policy or policies with respect to the Property and
(z) a credit against the cash balance of the Purchase Price payable at the
Closing in an amount equal to the aggregate amount of the deductibles with
respect to all such insurance policies, but there shall be no other credit
against or reduction in the Purchase Price attributable to such casualty; or (2)
in the event of a Condemnation, the condemnation award (or, if not theretofore
received, the right to receive such award) payable on account of the taking
shall be transferred to Buyer.


11476794.5 
34
 

--------------------------------------------------------------------------------





9.    Representations and Warranties.
9.1    Representations and Warranties of Seller. Seller represents and warrants
to Buyer that the following matters are true and correct as of the Effective
Date, and subject to Section 9.2 below, will also be true and correct at
Closing.
9.1.1    Legal Power. Seller has the legal power, right and authority to enter
into this Agreement and the instruments referenced herein, and to consummate the
transaction contemplated hereby.
9.1.2    Duly Authorized. This Agreement is, and all the documents executed by
Seller which are to be delivered by Seller to Buyer at the Closing will be, duly
authorized, executed, and delivered by Seller, and is and will be legal, valid,
and binding obligations of Seller (except as limited by applicable bankruptcy,
insolvency, moratorium and other principles relating to or limiting the right of
contracting parties generally).
9.1.3    Individual(s) Authority. The individual(s) executing this Agreement and
the instruments referenced herein on behalf of Seller has the legal power,
right, and actual authority to bind Seller to the terms and conditions hereof
and thereof.
9.1.4    Requisite Action Seller. All requisite action (corporate, trust,
partnership or otherwise) has been taken by Seller in connection with entering
into this Agreement and the instruments referenced herein to be executed by
Seller to authorize the consummation of the transaction contemplated hereby. No
further consent of any shareholder, trustee, partner, member, trustor,
beneficiary, creditor, investor, judicial or administrative body, governmental
authority or other party is required for Seller to consummate the transaction
contemplated by this Agreement. The execution and delivery of this Agreement by
Seller and the performance of Seller’s obligations under this Agreement do not
conflict with any contracts or agreements which are binding upon Seller.
9.1.5    Specially Designated and Blocked Persons. Seller (a) is not acting,
directly or indirectly, for or on behalf of any person, group, entity or nation
named by any Executive Order or the United States Department of the Treasury as
a terrorist, “Specially Designated and Blocked Persons”, or other banned or
blocked person, group, entity, nation or transaction pursuant to any law, order,
rule, or regulation that is enforced or administered by the Office of Foreign
Asset Control of the United States Department of the Treasury; and (b) is not
knowingly engaged, directly or indirectly, in any dealings or transactions and
is not otherwise associated with such person, group, entity or nation.


11476794.5 
35
 

--------------------------------------------------------------------------------





9.1.6    Rent Roll. The rent roll attached hereto as Exhibit G (the “Rent Roll”)
is true and correct in all material respects as of the date stated therein. At
Closing, Seller will deliver to Buyer an updated Rent Roll dated within two (2)
Business Days of Closing such Rent Roll will be true and correct in all material
respects as of such date. Except as set forth on the Rent Roll, to the knowledge
of Seller, (i) the Leases are in full force and effect, have not been amended or
modified, and the full current rent is accruing thereunder, (ii) no monthly rent
has been paid more than one (1) month in advance, (iii) no Tenant Security
Deposit has been paid, (iv) no monetary default by any tenant under the Leases
exists, and (v) except as set forth in the Leases, no concession, moving or
relocation allowance or credit is presently owed or due and payable, to any
tenant under the Leases. To Seller’s knowledge, Seller has received no written
notice from any tenant under the Leases claiming any breach or default by Seller
under any of the Leases that has not been cured.
9.1.7    Condemnations. There are no pending condemnation or similar proceedings
affecting the Property, and to Seller’s knowledge, no such action is threatened
in writing. The Seller shall have the right to update the representations and
warranties contained in this Section 9.1.7 to reflect the commencement of any
condemnation proceeding or similar proceeding affecting the Property or any
threat thereof after the date of the Effective Date (which matters shall be
governed by the provisions of Section 8 of this Agreement).
9.1.8    Litigation. There are no legal actions, suits or similar proceedings
that are pending or, to Seller’s knowledge, threatened in writing, against
Seller or the Property other than tenant eviction actions in the ordinary course
of business. Seller shall be entitled to update Schedule 9.1.8 from time to time
with respect to any such proceedings instituted after the date hereof that are
covered by Seller’s insurance, or which if adversely determined, would not
materially adversely affect the value of the Property or Seller’s ability to
perform its obligations under this Agreement.
9.1.9    Service Contracts. To Seller’s knowledge, Exhibit H sets forth a
correct and complete list of all Service Contracts affecting the Property as of
the Effective Date and the same have not been modified or amended except as
shown on Exhibit H as of the Effective Date. Seller has delivered or made
available to Buyer true and complete copies of the Service Contracts and, as of
the Effective Date, Seller has not given or received any written notice of
default under any such material Service Contracts that has not been cured or
rescinded.
9.1.10    No Violations. Seller has not received any written notice of a
material violation of applicable law, including any Environmental Law that has
not been cured. Seller has received no notice of any kind from any insurance
broker, agent or underwriter that any non-insurable condition exists in, on or
about the Property.


11476794.5 
36
 

--------------------------------------------------------------------------------





9.1.11    Insolvency. Seller is solvent, has not made a general assignment for
the benefit of its creditors, and has not admitted in writing its inability to
pay its debts as they become due, nor has Seller filed, nor does it contemplate
the filing of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or any other proceeding for the relief of debts in
general, nor has any such proceeding been instituted by or against Seller.
9.1.12    Employees. All on-site employees of the Property are employees of the
property manager of the Property.
9.1.13    Water Rights. Seller has not sold, conveyed, transferred or entered
into any agreement for the sale, conveyance or transfer of any water rights
relating to the Property.
9.1.14    Foreign Person. Seller is not a “foreign person” as defined in
Section 1445 of the Internal Revenue Code of 1986, as amended, and the Income
Tax Regulations thereunder.
9.1.15    Personal Property. To Seller’s knowledge, all of the material Personal
Property is described in Exhibit J attached hereto and all of the Personal
Property is located at the Real Property.
9.2    Definition of Seller’s Knowledge. For purposes of this Agreement,
(a) whenever the phrase “to Seller’s knowledge”, “to the knowledge of Seller” or
other references to the knowledge of Seller are used or made, they shall be
deemed to refer to the present actual (as opposed to constructive or imputed)
knowledge of Ralph Pickett without any investigation or inquiry whatsoever by
such individual. Buyer acknowledges that the foregoing individuals are named
solely for the purpose of defining and narrowing the scope of Seller’s knowledge
and not for the purpose of imposing any liability on or creating any duties
running from such individuals to Buyer. Buyer covenants that Buyer will bring no
action of any kind against either of such individuals or any officer, director,
member, partner, shareholder, agent, representative, or advisor of Seller
arising out of any of the representations, warranties and covenants made by
Seller in this Agreement.


11476794.5 
37
 

--------------------------------------------------------------------------------





9.3    Survival Period. The representations and warranties of Seller set forth
in Section 9.1 above shall survive until only the date which is nine (9) months
following the Closing (the “Expiration Date”) and shall automatically expire
upon the Expiration Date unless Buyer commences suit against Seller with respect
to any alleged breach prior to the Expiration Date (and, in the event any such
suit is timely commenced by Buyer against Seller, shall survive thereafter only
insofar as the subject matter of the alleged breach specified in such suit is
concerned). If suit is not timely commenced by Buyer prior to the Expiration
Date, then Seller’s representations and warranties shall thereafter be void and
of no force or effect. Notwithstanding anything to the contrary in this
Agreement, Seller shall have no liability, and Buyer shall make no claim against
Seller, for (and Buyer shall be deemed to have waived any failure of a condition
hereunder by reason of) a failure of any condition or a breach of any
representation or warranty, covenant or other obligation of Seller under this
Agreement or any Closing Document if the failure or breach in question
constitutes or results from a condition, state of facts or other matter that was
actually known to Buyer prior to the Closing and Buyer proceeds with the Closing
(a “Buyer Known Breach”). Notwithstanding anything to the contrary contained in
this Agreement, the provisions of this Section 9.3 shall be subject to all of
the terms, conditions and limitations contained in Article 11 of this Agreement.
9.4    Representations and Warranties of Buyer. Buyer represents and warrants to
Seller that the following matters are true and correct as of the Effective Date
and will also be true and correct as of the Closing:
9.4.1    Legal Power. Buyer has the legal power, right and authority to enter
into this Agreement and the instruments referenced herein, and to consummate the
transaction contemplated hereby.
9.4.2    Duly Authorized. This Agreement is, and all the documents executed by
Buyer which are to be delivered by Buyer to Seller at the Closing will be, duly
authorized, executed, and delivered by Buyer, and is and will be legal, valid,
and binding obligations of Buyer (except as may be limited by applicable
bankruptcy, insolvency, moratorium and other principles relating to or limiting
the right of contracting parties generally).


11476794.5 
38
 

--------------------------------------------------------------------------------





9.4.3    Requisite Action. All requisite action (corporate, trust, partnership
or otherwise) has been taken by Buyer in connection with entering into this
Agreement and the instruments referenced herein to be executed by Buyer and by
the Closing Date all such necessary action will have been taken to authorize the
consummation of the transaction contemplated hereby. No further consent of any
shareholder, trustee, partner, member, trustor, beneficiary, creditor, investor,
judicial or administrative body, governmental authority or other party is
required for Buyer to consummate the transaction contemplated by this Agreement.
The execution and delivery of this Agreement by Buyer and the performance of
Buyer’s obligations under this Agreement do not conflict with any contracts or
agreements which are binding upon Buyer.
9.4.4    Individuals Authority. The individual(s) executing this Agreement and
the instruments referenced herein on behalf of Buyer has the legal power, right,
and actual authority to bind Buyer to the terms and conditions hereof and
thereof.
9.4.5    Specially Designated and Blocked Persons. Buyer (a) is not acting,
directly or indirectly, for or on behalf of any person, group, entity or nation
named by any Executive Order or the United States Department of the Treasury as
a terrorist, “Specially Designated and Blocked Persons”, or other banned or
blocked person, group, entity, nation or transaction pursuant to any law, order,
rule, or regulation that is enforced or administered by the Office of Foreign
Asset Control of the United States Department of the Treasury; and (b) is not
knowingly engaged, directly or indirectly, in any dealings or transactions and
is not otherwise associated with such person, group, entity or nation.
9.4.6    Insolvency. Buyer is solvent, has not made a general assignment for the
benefit of its creditors, and has not admitted in writing its inability to pay
its debts as they become due, nor has Buyer filed, nor does it contemplate the
filing of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or any other proceeding for the relief of debts in
general, nor has any such proceeding been instituted by or against Buyer.


11476794.5 
39
 

--------------------------------------------------------------------------------





9.4.7    Limitation; Survival Period. Seller covenants that Seller will bring no
action of any kind against any officer, director, member, partner, shareholder,
agent, representative, or advisor of Buyer arising out of any of the
representations, warranties and covenants made by Buyer in this Agreement. The
representations and warranties of Buyer set forth in this Section 9.4 above
shall survive until only the Expiration Date and shall automatically expire upon
the Expiration Date unless Seller commences suit against Buyer with respect to
any alleged breach prior to the Expiration Date (and, in the event any such suit
is timely commenced by Seller against Buyer, shall survive thereafter only
insofar as the subject matter of the alleged breach specified in such suit is
concerned). If suit is not timely commenced by Seller prior to the Expiration
Date, then Buyer’s representations and warranties shall thereafter be void and
of no force or effect. Notwithstanding anything to the contrary in this
Agreement, Buyer shall have no liability, and Seller shall make no claim against
Buyer, for (and Seller shall be deemed to have waived any failure of a condition
hereunder by reason of) a failure of any condition or a breach of any
representation or warranty, covenant or other obligation of Buyer under this
Agreement or any Closing Document if the failure or breach in question
constitutes or results from a condition, state of facts or other matter that was
actually known to Seller prior to Closing and Seller proceeds with the Closing
(a “Seller Known Breach”). Notwithstanding anything to the contrary contained in
this Agreement, the provisions of this Section 9.4.7 shall be subject to all of
the terms, conditions and limitations contained in Article 11 of this Agreement.
10.    AS-IS Condition of Property.
10.1    AS-IS. Notwithstanding anything to the contrary contained in this
Agreement, Buyer acknowledges and agrees that, except as otherwise expressly set
forth in this Agreement or the Closing Documents, (i) Buyer is purchasing the
Property subject to all existing conditions, latent or patent, and applicable
laws, rules, regulations, codes, ordinances and orders, and (ii) neither Seller
nor any Seller Released Party has made any representations, warranties or
agreements by or on behalf of Seller of any kind whatsoever, whether oral or
written, express or implied, statutory or otherwise, as to any matters
concerning the Property, the condition of the Property, the size (including
rentable or usable square footage) of the Real Property and/or any of the
Improvements, the present use of the Property or the suitability of Buyer’s
contemplated ownership, operation or use of the Property. WITHOUT LIMITING THE
FOREGOING, BUYER EXPRESSLY ACKNOWLEDGES AND AGREES THAT SELLER HAS NOT AGREED TO
PROVIDE ANY LOAN TO BUYER TO FINANCE BUYER’S PURCHASE OF THE PROPERTY, THAT
BUYER HAS ASSUMED THE ENTIRE RISK THAT BUYER MAY OR MAY NOT BE ABLE TO OBTAIN A
LOAN TO FINANCE BUYER’S PURCHASE OF THE PROPERTY, AND THAT BUYER’S INABILITY OR
FAILURE TO OBTAIN A LOAN TO FINANCE BUYER’S PURCHASE OF THE PROPERTY SHALL NOT
EXCUSE OR RELIEVE BUYER FROM PERFORMING BUYER’S OBLIGATIONS UNDER THIS
AGREEMENT. Buyer hereby acknowledges and agrees that, except for the
representations and


11476794.5 
40
 

--------------------------------------------------------------------------------





warranties and covenants of Seller expressly provided in this Agreement and in
the Closing Documents, (1) the Property is to be purchased by and conveyed to
Buyer in its present condition, “AS IS”, “WHERE IS” AND WITH ALL FAULTS, and
that no patent or latent defect or deficiency in the condition of the Property
whether or not known or discovered, shall affect the rights of either Seller or
Buyer hereunder nor shall the Purchase Price be reduced as a consequence thereof
and (2) Buyer shall acquire the Property solely upon the basis of Buyer’s
independent inspection and investigation of the Property, including: (a) the
quality, nature, habitability, merchantability, use, operation, value,
marketability, adequacy or physical condition of the Property or any aspect or
portion thereof, including access, sewage, soils, geology and groundwater, or
whether the Real Property lies within a special flood hazard area, an area of
potential flooding, a very high fire hazard severity zone, a wildland fire area,
an earthquake fault zone or a seismic hazard zone; (b) the dimensions or lot
size of the Real Property or the nature or square footage of any Improvements
thereon; (c) the development or income potential, or rights of or relating to,
the Real Property or its use, habitability, merchantability, or fitness, or the
suitability, value or adequacy of such Real Property for any particular purpose;
(d) the zoning or other legal status of the Real Property or any other public or
private restrictions on the use of the Real Property; (e) the compliance of the
Real Property or its operation with any applicable codes, laws, regulations,
statutes, ordinances, covenants, conditions and restrictions of any governmental
or regulatory agency or authority or of any other person or entity (including
the Americans With Disabilities Act); (f) the ability of Buyer to obtain any
necessary governmental approvals, licenses or permits for Buyer’s intended use,
occupancy or development of the Real Property; (g) the presence or absence of
Hazardous Materials on, in, under, above or about the Real Property or any
adjoining or neighboring property; (h) the quality of any labor and materials
used in the Improvements; (i) the condition of title to the Real Property;
(j) Service Contracts or any other agreements affecting the Real Property or the
intentions of any party with respect to the negotiation and/or execution of any
lease or contract with respect to the Real Property; (k) Seller’s ownership of
the Property or any portion thereof; or (l) the economics of, or the income and
expenses, revenue or expense projections or other financial matters, relating to
the ownership or use of the Real Property. Without limiting the generality of
the foregoing, Buyer expressly acknowledges and agrees that Buyer is not relying
on any representation or warranty of Seller or any Seller Released Parties,
whether implied, presumed or expressly provided at law or otherwise, arising by
virtue of any statute, common law or other legally binding right (other than
this Agreement) nor remedy in favor of Buyer.
Buyer’s Initials: __DD____
10.2    Covenants. Seller covenants and agrees with Buyer that from the
Effective Date until the Closing Date or earlier termination of this Agreement:
10.2.1    Seller may continue to amend, modify, alter or supplement any Lease or
enter into any new Lease to qualified tenants based on Seller’s current
practices; provided,


11476794.5 
41
 

--------------------------------------------------------------------------------





however that, (a) all Leases entered into or renewed by Seller after the
Effective Date shall have rental rates not lower (and concessions not higher)
than the rental rates being charged (and concessions being offered) by Seller
for similar units on the Real Property as of the Effective Date (except for de
minimis differences, individually and in the aggregate), and Seller shall not
enter into any new leases exceeding one (1) year or less than six (6) months,
and (b) all such leases shall be in substantially the form of lease currently
being utilized by Seller for the Improvements. Seller shall provide Buyer or
make available to Buyer with copies of any such new Leases periodically after
execution thereof. Seller shall not accept any payments under any Leases more
than two (2) months in advance.
10.2.2    Following the Due Diligence Deadline, without the prior written
consent of Buyer, which consent shall not be unreasonably withheld or delayed,
not enter into any third party contracts, equipment leases or other material
agreements affecting the Property, including any amendment or modification of
any existing Service Contracts or any Permitted Encumbrance (“New Contracts”);
provided that Seller may enter into New Contracts without Buyer’s consent if
such contract (i) is necessary as a result of an emergency at the Property
provided that such contract shall be terminable on 30 days’ notice without
penalty, or (ii) (A) does not require the payment of more than $25,000 in any
calendar year, (B) is terminable on thirty (30) days or less notice, without
penalty and (C) is entered into in the course of customary maintenance and
repairs at the Property. If Seller enters into any New Contract after the
Effective Date (including prior to the Due Diligence Deadline for all contracts
entered into between the Effective Date and such date), then Seller shall
promptly provide written notice and a copy thereof to Buyer and, unless such New
Contract required Buyer’s approval pursuant to this paragraph and such approval
was not obtained or such contract expires or is terminated at or prior to
Closing, Buyer shall assume such contract at Closing and the schedule of Service
Contracts attached to the General Assignment to be executed at Closing and
Exhibit H hereto shall be so modified and Exhibit H shall be deemed amended at
the Closing to include such contracts. If a New Contract requires Buyer’s
approval and Buyer does not object within five (5) days after receipt of a copy
of such New Contract together with a written request for Buyer’s approval of
such New Contract, then Buyer shall be deemed to have approved such New
Contract.


11476794.5 
42
 

--------------------------------------------------------------------------------





10.2.3    Seller shall manage, operate and maintain the Property substantially
in accordance with Seller’s current practices in effect as of the Effective Date
with respect to the Property except that Seller shall not be required to make
any capital improvements or capital replacements to the Property or cure or
remove any violations except for customary paint, carpet and other repairs as
necessary to make apartment units “rent ready” in Seller’s ordinary course of
business. Seller shall provide Buyer prompt notice of receipt by Seller of any
written notice of default given or received by Seller under any Service
Contract, Lease or Permitted Encumbrance or any written notice of a violation or
alleged violation of applicable law received by Seller. Within three (3)
Business Days of the Buyer’s request, Seller shall deliver to Buyer an updated
Rent Roll with all information concerning the Leases updated through the date
that is two (2) Business Days before the date that the updated Rent Roll is
delivered to Buyer, and any other documents or materials received by Seller from
and after the Effective Date that would have been included in Seller Deliveries
if received prior to the Effective Date. Seller and Buyer acknowledge and agree
that in no event shall equitable title to the Property be deemed vested in Buyer
as a result of the execution of this Agreement, and Seller shall keep the
Property insured against fire and other hazards in such amounts and under such
terms (and with such provider) as are substantially consistent with Seller’s
current insurance on the Property and shall promptly notify Buyer of any change
in the current insurance (or provider thereof).
10.2.4    Seller shall advise Buyer promptly of any litigation, arbitration
proceeding or administrative hearing (including condemnation) before any
governmental agency which affects the Property that is instituted after the
Effective Date, other than eviction or unlawful detainer actions that will be
completed prior to Closing.
10.2.5    Seller shall not (i) in any manner sell, convey, assign, transfer,
encumber or otherwise dispose of the Property or any part thereof or interest
therein, other than personal property in the ordinary course of business which
is replaced with personal property of equal or better quality or (ii) market,
initiate, solicit, continue or respond to any offers or negotiations related to
the sale of the Property or any material portion thereof or interests therein;
it being understood and agreed that Seller shall work exclusively with Buyer
until the Due Diligence Deadline, and thereafter until the Closing Date unless
this Agreement is terminated in accordance with its terms.
10.2.6    Seller will, at Closing and at Seller’s sole cost and expense,
terminate any existing property management agreement.


11476794.5 
43
 

--------------------------------------------------------------------------------





11.    Limited Liability. Buyer on Buyer’s own behalf and on behalf of Buyer’s
agents, members, partners, shareholders, officers, directors, beneficiaries,
employees, representatives, related and affiliated entities, successors and
assigns (collectively, the “Buyer Parties”) hereby agrees that in no event or
circumstance shall any of the Seller Released Parties have any personal
liability under this Agreement to any party in connection with the Property.
Subject to the limitations expressly provided for in this Section 11, each of
Seller and Buyer shall indemnify and hold the other harmless as follows:
11.1    From and after the Closing and subject to the provisions of this
Section 11, Seller shall indemnify and hold Buyer and the Buyer Parties harmless
from and against any and all costs, fees, expenses, damages, deficiencies,
interest and penalties (including, without limitation, reasonable attorneys’
fees and disbursements) suffered or incurred by any such indemnified party in
connection with any and all losses, liabilities, claims, damages and expenses
(“Losses”), arising out of, or in any way resulting from, (a) any breach of any
representation or warranty of Seller contained in this Agreement or in any
Closing Document other than any Buyer Known Breach and (b) any breach of any
covenant of Seller contained in this Agreement or in any Closing Document.
11.2    From and after the Closing and subject to the provisions of this
Section 11, Buyer shall indemnify and hold Seller and its Affiliates, members,
partners, shareholders, officers and directors (collectively, the “Seller
Parties”) harmless from any and all Losses arising out of, or in any way
resulting from, (a) any breach of any representation or warranty by Buyer
contained in this Agreement or in any Closing Document other than any Seller
Known Breach, and (b) any breach of any covenant of Buyer contained in this
Agreement or in any Closing Document.


11476794.5 
44
 

--------------------------------------------------------------------------------





11.3    Notwithstanding anything to the contrary contained in this Agreement, if
the Closing is consummated, neither Buyer nor Seller shall have any liability to
the other following the Closing with respect to Section 9.3, Section 9.4 or the
indemnities provided for in Section 11.1 and 11.2 above, as applicable, unless
and until the aggregate amount of the Losses suffered by Buyer or Seller, as the
case may be, by reason of any such breach of representations, warranties or
covenants by the other exceeds Twenty Five Thousand Dollars ($25,000.00) (the
“Basket”); but then in such event, the Losses that the non-defaulting party may
collect shall begin with and include the first dollar of such loss. Each of
Seller’s and Buyer’s total liability with respect to the indemnities provided
for in Section 11.1 and 11.2 above, as applicable, is limited to an amount equal
to two percent (2%) of the Purchase Price (the “Cap”). Notwithstanding the
foregoing, the covenants and obligations contained in Section 4.6.2,
Section 6.6, Section 6.9 and hereof shall not be subject to the Basket and Cap
limitations set forth in this Section 11.3. In furtherance of the foregoing,
(a) Buyer acknowledges and agrees that in no event shall Buyer have the right to
seek or obtain consequential, punitive, special or exemplary damages or damages
for lost profits against the Seller and (b) Seller acknowledges and agrees that
in no event shall Seller have the right to seek or obtain consequential,
punitive, special or exemplary damages or damages for lost profits against the
Buyer. The provisions of this Section 11 shall survive the Closing and the
recordation of the Deed, and shall not be deemed merged into the Deed or other
documents or instruments delivered at the Closing. Any claim made in connection
with said indemnities shall be made within nine (9) months after the Closing or
termination or shall be automatically null and void and of no force or effect
whatsoever; provided however that neither party shall be entitled to
indemnification under this Section 11 with respect to a breach of a
representation or warranty or covenant of this Agreement of which such party had
actual knowledge prior to Closing, it being understood and agreed that all
remedies with respect to any such breach actually discovered by such prior to
Closing shall be as set forth in Section 5.1 or 5.2, as applicable. In no event
shall Buyer be entitled to seek or obtain consequential, speculative, special,
punitive or exemplary damages against Seller. In no event shall Seller be
entitled to seek or obtain consequential, speculative, special, punitive or
exemplary damages against Buyer.


11476794.5 
45
 

--------------------------------------------------------------------------------





12.    Release. Except for those obligations of Seller which, by the express
terms of this Agreement, survive Closing (but subject to any limitations
otherwise set forth in this Agreement), Buyer on Buyer’s own behalf and, to the
extent permitted by law, on behalf of each of the Buyer Parties hereby agrees
that, upon Closing, each of Seller and the other Seller Released Parties shall
be automatically fully and forever released from any and all liabilities,
losses, claims (including third party claims), demands, damages (of any nature
whatsoever), causes of action, costs, penalties, fines, judgments, attorneys’
fees, consultants’ fees and costs and experts’ fees, whether direct or indirect,
known or unknown, foreseen or unforeseen (collectively, “Claims”) that may arise
on account of or in any way be connected with the Property, including the
physical, environmental and structural condition of the Property or any law or
regulation applicable thereto, and including any Claim or matter (regardless of
when it first appeared) relating to or arising: (a) from the presence of any
environmental problems, or the use, presence, storage, release, discharge or
migration of Hazardous Materials on, in, under or around the Property (including
the groundwater under the Property), regardless of when such Hazardous Materials
were first introduced in, on or about the Property, (b) from the presence,
release and/or remediation of asbestos and asbestos containing materials in, on
or about the Property, regardless of when such asbestos and asbestos containing
materials were first introduced in, on or about the Property, (c) under any
Environmental Law(s), or under common law, in equity or otherwise, with respect
to (i) any past, present or future presence or existence of Hazardous Materials
on, under or about the Property or (ii) any past, present or future violations
of any Environmental Laws, (d) any patent or latent defects or deficiencies with
respect to the Property, and (e) any and all matters related to the Property or
any portion thereof, including the condition and/or operation of the Property
and each part thereof. Without limiting the foregoing, upon Closing Buyer waives
and agrees not to commence any action, legal proceeding, cause of action or
suits in law or equity, of whatever kind or nature, including any private right
of action under the federal superfund laws, 42 U.S.C. Sections  9601 et seq. (as
such laws and statutes may be amended, supplemented or replaced from time to
time), directly or indirectly, against the Seller Released Parties in connection
with Claims described above and expressly waives the provisions or rules of laws
which provide otherwise. Upon Closing, Buyer assumes all risk for such Claims
against the Seller Released Parties which may be brought by Buyer or Buyer
Parties heretofore and hereafter arising, whether now known or unknown by Buyer.
Without limiting the foregoing, if Buyer has obtained knowledge prior to the
Closing Date of (i) a default in any of the covenants, agreements or obligations
to be performed by Seller under this Agreement and/or (ii) any breach or
inaccuracy in any representation of Seller made in this Agreement, and Buyer
nonetheless elects to proceed to Closing, then, upon the consummation of the
Closing, Buyer shall be conclusively deemed to have waived any such default
and/or breach or inaccuracy and shall have no Claim against Seller or hereunder
with respect thereto, including, without limitation pursuant to Section 11 of
this Agreement. Notwithstanding anything to the contrary herein but subject to
the provisions of Section 5.2, Seller shall not have any liability whatsoever to
Buyer with respect to any matter disclosed to or discovered by Buyer or the
Buyer Parties prior to the Closing Date.


11476794.5 
46
 

--------------------------------------------------------------------------------





For the purposes of this Agreement, (1) the term “Environmental Laws” means any
and all federal, state and local statutes, ordinances, orders, rules,
regulations, guidance documents, judgments, governmental authorizations, or any
other requirements of governmental authorities, as may presently exist or as may
be amended or supplemented, or hereafter enacted or promulgated, relating to the
presence, release, generation, use, handling, treatment, storage, transportation
or disposal of Hazardous Materials, or the protection of the environment or
human, plant or animal health, including the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended by the Superfund
Amendments and Reauthorization Act of 1986 (42 U.S.C.A. § 9601 et seq.), the
Hazardous Materials Transportation Act (49 U.S.C. § 5101et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C.
§ 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.),
the Oil Pollution Act (33 U.S.C. § 2701 et seq.), the Emergency Planning and
Community Right-to-Know Act of 1986 (42 U.S.C. § 11001 et seq.), and all
applicable laws of the State of Georgia, and (2) the term “Hazardous
Material(s)” means any hazardous or toxic material, substance, irritant,
chemical or waste, which is (A) defined, classified, designated, listed or
otherwise considered under any Environmental Law as a “hazardous waste,”
“hazardous substance,” “hazardous material,” “extremely hazardous waste,”
“acutely hazardous waste,” “radioactive waste,” “biohazardous waste,”
“pollutant,” “toxic pollutant,” “contaminant,” “restricted hazardous waste,”
“infectious waste,” “toxic substance,” or any other term or expression intended
to define, list, regulate or classify substances by reason of properties harmful
to health, safety or the indoor or outdoor environment, (B) toxic, ignitable,
corrosive, reactive, explosive, flammable, infectious, radioactive, carcinogenic
or mutagenic, and which is or becomes regulated by any local, state or federal
governmental authority, (C) asbestos and asbestos containing materials, (D) an
oil, petroleum, petroleum based product or petroleum additive, derived substance
or breakdown product, (E) urea formaldehyde foam insulation, (F) polychlorinated
biphenyls (PCBs), (G) freon and other chlorofluorocarbons, (H) any drilling
fluids, produced waters and other wastes associated with the exploration,
development or production of crude oil, natural gas or geothermal resources,
(I) lead-based paint and (J) mold, rot, fungi and bacterial matter. Buyer
acknowledges and agrees that the sole inquiry and investigation Seller conducted
in connection with the environmental condition of the Property is to obtain the
environmental report(s) which are part of the due diligence items and that, for
purposes of all applicable Georgia law, Seller has acted reasonably in relying
upon said inquiry and investigation, and the delivery of this Agreement
constitutes written notice to Buyer under such code section.


11476794.5 
47
 

--------------------------------------------------------------------------------





BUYER ACKNOWLEDGES THAT THE DISCLAIMERS AND RELEASE OF SELLER AND THE OTHER
SELLER RELEASED PARTIES SET FORTH IN SECTION 10, SECTION 11, THIS SECTION 12 AND
ELSEWHERE IN THIS AGREEMENT ARE AN INTEGRAL PART OF THIS AGREEMENT, THAT SELLER
HAS GIVEN BUYER MATERIAL CONCESSIONS REGARDING THE PURCHASE PRICE AND OTHER
TERMS OF THIS TRANSACTION IN EXCHANGE FOR BUYER AGREEING TO SUCH DISCLAIMERS AND
RELEASE OF THE SELLER RELEASED PARTIES AND THAT SELLER WOULD NOT HAVE AGREED TO
SELL THE PROPERTY TO BUYER FOR THE PURCHASE PRICE AND UPON THE OTHER TERMS AND
PROVISIONS OF THIS AGREEMENT BUT FOR THE DISCLAIMERS AND THE RELEASE SET FORTH
IN SECTION 10, SECTION 11, THIS SECTION 12 AND ELSEWHERE IN THIS AGREEMENT. THE
PROVISIONS OF THIS SECTION 12 SHALL SURVIVE THE CLOSING AND SHALL NOT BE DEEMED
MERGED INTO THE DEED OR ANY OTHER DOCUMENT OR INSTRUMENT DELIVERED AT THE
CLOSING.
Buyer hereby specifically acknowledges that Buyer has reviewed this Section and
discussed its import with legal counsel, is fully aware of its consequences and
that the provisions of this Section are a material part of this Agreement.
13.    Notices. All notices, demands and communications permitted or required to
be given hereunder shall be in writing, and shall be delivered (a) personally,
(b) by United States registered or certified mail, postage prepaid, (c) by
Federal Express or other reputable courier service regularly providing evidence
of delivery (with charges paid by the party sending the notice), or (d) by a PDF
or similar attachment to an e-mail, provided that, except as expressly provided
herein, such e-mail attachment shall be followed within one (1) business day by
delivery of such notice pursuant to clause (a), (b) or (c) above. Any such
notice to a party shall be addressed at the address set forth in the Section of
this Agreement entitled “Summary and Definition of Basic Terms” (subject to the
right of a party to designate a different address for itself by notice similarly
given). Service of any such notice or other communications so made shall be
deemed effective on the day of actual delivery (whether accepted or refused),
provided that if any notice or other communication to be delivered by e-mail
attachment as provided above cannot be transmitted because of a problem
affecting the receiving party’s computer, the deadline for receiving such notice
or other communication shall be extended through the next business day, as shown
by the addressee’s return receipt if by certified mail, and as confirmed by the
courier service if by courier; provided, however, that if such actual delivery
occurs after 5:00 p.m. local time where received or on a non-business day, then
such notice or communication so made shall be deemed effective on the first
business day after the day of actual delivery. The attorneys for any party
hereto shall be entitled to provide any notice that a party desires to provide
or is required to provide hereunder.


11476794.5 
48
 

--------------------------------------------------------------------------------





14.    Entire Agreement; Participation in Drafting. This Agreement constitutes
the entire understanding of the parties and all prior agreements,
representations, and understandings between the parties, whether oral or
written, are deemed null and void, all of the foregoing having been merged into
this Agreement. The parties acknowledge that each party and/or such party’s
counsel have reviewed and revised this Agreement and that no rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall be employed in the interpretation or enforcement of this
Agreement or any amendments or exhibits to this Agreement or any document
executed and delivered by either party in connection with this Agreement.
15.    Successors and Assigns. Subject to the restrictions on assignment set
forth below, this Agreement shall be binding upon and inure to the benefit of
Seller and Buyer and their respective estates, personal representatives, heirs,
devisees, legatees, successors and assigns. Buyer shall have the right to assign
this Agreement without Seller’s prior written consent subject to the following
conditions: (a) each of the representations and warranties of Buyer set forth
herein shall remain true and correct as to such assignee and such assignee shall
assume all of the obligations and duties of Buyer set forth in this Agreement;
(b) the assignee is controlled by or under common control with Buyer or
Steadfast Apartment REIT, Inc. (and upon Seller’s request, Buyer shall provide
Seller with reasonably satisfactory evidence of same); (c) Seller has not
provided Buyer a notice of its election to terminate this Agreement in
accordance with the terms and provisions hereof at the time of such assignment;
(d) notwithstanding any such nomination, Buyer shall not be released from its
liabilities and obligations under this Agreement until Closing occurs; (e) such
assignment shall not be a condition of or delay Closing; and (f) Buyer shall
deliver written notice to Seller of any such assignment at least three (3)
Business Days prior to the Closing Date (which notice shall include the name,
vesting and signature block of the assignee). All other assignments shall
require the prior written consent of Seller, which consent Seller may withhold
in its sole and absolute discretion. No such assignment shall be effective and
Seller’s consent shall not be effective until and unless any assignee as may be
consented to by Seller and expressly assumed in writing all obligations of the
Buyer under this Agreement and further acknowledged and agreed in writing to be
bound by all of the provisions of this Agreement as if the assignee had
originally executed this Agreement as buyer. Notwithstanding any assignment as
may be consented to by Seller, the original named Buyer hereunder shall not be
released, and shall remain liable for, all obligations of the Buyer under this
Agreement until Closing (but not thereafter). Seller may not assign this
Agreement.
16.    Severability. If for any reason, any provision of this Agreement shall be
held to be unenforceable, it shall not affect the validity or enforceability of
any other provision of this Agreement and to the extent any provision of this
Agreement is not determined to be unenforceable, such provision, or portion
thereof, shall be, and remain, in full force and effect.
17.    Georgia Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Georgia.


11476794.5 
49
 

--------------------------------------------------------------------------------





18.    Modifications/Survival. Any and all exhibits attached hereto shall be
deemed a part hereof. This Agreement, including exhibits, if any, expresses the
entire agreement of the parties and supersedes any and all previous agreements
between the parties with regard to the Property. There are no other
understandings, oral or written, which in any way alter or enlarge its terms,
and there are no warranties or representations of any nature whatsoever, either
expressed or implied, except as may expressly be set forth herein. Any and all
future modifications of this Agreement will be effective only if it is in
writing and signed by the parties hereto. The terms and conditions of such
future modifications of this Agreement shall supersede and replace any
inconsistent provisions in this Agreement.
19.    Confidentiality. Each party agrees to maintain in confidence, and not to
disclose to any third party, the information contained in this Agreement
(including the Purchase Price) or pertaining to the sale contemplated hereby and
the information and data furnished or made available by Seller to Buyer in
connection with Buyer’s investigation of the Property and the transactions
contemplated by the Agreement; provided, however, that each party, may disclose
such information and data (a) to such party’s accountants, attorneys,
prospective lenders, partners, investors, consultants and other advisors in
connection with the transactions contemplated by this Agreement (collectively,
“Representatives”) to the extent that such Representatives reasonably need to
know (in Buyer’s or Seller’s reasonable discretion) such information and data in
order to assist, and perform services on behalf of Buyer or Seller; (b) to the
extent required by any applicable statute, law, regulation, governmental
authority or court order or the rules and regulations of any applicable
securities exchange; (c) in connection with any securities filings, registration
statements or similar filings undertaken by Buyer or Seller; (d) to Escrow
Holder and the Title Company as necessary to consummate the Closing under this
Agreement; (e) in connection with any litigation that may arise between the
parties in connection with the transactions contemplated by this Agreement; and
(f) information otherwise in the public domain (other than as a result of a
breach of this Section 19). All parties hereto shall refrain from issuing any
press release regarding this transaction prior to Closing without the prior
written consent of the other. From and after Closing, Seller shall refrain from
issuing any press release regarding this transaction without the prior written
consent of Buyer, which shall not be unreasonably withheld. The provisions of
this Section 19 shall survive the Closing or any earlier termination of this
Agreement for a period of one (1) year.


11476794.5 
50
 

--------------------------------------------------------------------------------





20.    Dispute Costs. Notwithstanding anything in this Agreement or any of the
Closing Documents to the contrary, in the event any dispute between the parties
with respect to this Agreement results in litigation or other proceeding, the
prevailing party shall be reimbursed by the party not prevailing in such
proceeding for all reasonable costs and expenses, including reasonable
attorneys’ and experts’ fees and costs incurred by the prevailing party in
connection with such litigation or other proceeding and any appeal thereof
subject to the limitations contained in Section 11 of this Agreement. Such
costs, expenses and fees shall be included in and made a part of the judgment
recovered by the prevailing party, if any. The provisions of this Section 20
shall survive any termination of this Agreement or the Closing and shall not be
deemed merged into the Deed or any other document or instrument delivered at
Closing.
21.    Time of the Essence; Business Days. Time is of the essence in the
performance of each of the parties’ respective obligations contained in this
Agreement. Unless the context otherwise requires, all periods terminating on a
given day, period of days, or date shall terminate at 5:00 p.m. (Central Time)
on such date or dates. References to “days” shall refer to calendar days except
if such references are to “Business Days” which shall refer to days which are
not a Saturday, Sunday or a legal holiday under the laws of the State of Georgia
or under United States federal laws.
22.    No Recordation. Neither this Agreement nor a memorandum thereof may be
recorded.
23.    Drafts not an Offer to Enter into a Legally Binding Contract. The parties
hereto agree that the submission of a draft of this Agreement by one party to
another is not intended by either party to be an offer to enter into a legally
binding contract with respect to the purchase and sale of the Property. The
parties shall be legally bound with respect to the purchase and sale of the
Property pursuant to the terms of this Agreement only if and when Seller and
Buyer have fully executed and delivered to each other a counterpart of this
Agreement with all exhibits attached hereto.
24.    Multiple Counterparts. This Agreement may be executed in multiple
counterparts (each of which is to be deemed original for all purposes). The
signature page of any counterpart may be detached therefrom without impairing
the legal effect of the signature(s) thereon so long as such signature page is
attached to any other counterpart of this Agreement identical thereto except
having additional signature pages executed by the other parties to this
Agreement attached thereto.


11476794.5 
51
 

--------------------------------------------------------------------------------





25.    Electronic Signatures. Seller and Buyer each (a) has agreed to permit the
use from time to time, where appropriate, of telecopy or other electronic
signatures (including .pdf files thereof) in order to expedite the transaction
contemplated by this Agreement, (b) intends to be bound by its respective
telecopy or other electronic signature, (c) is aware that the other will rely on
the telecopied or other electronically transmitted signature, and
(d) acknowledges such reliance and waives any defenses to the enforcement of
this Agreement and the documents affecting the transaction contemplated by this
Agreement based on the fact that a signature was sent by telecopy or electronic
transmission only.
26.    Limitations on Benefits. It is the explicit intention of Buyer and Seller
that, except for the Seller Released Parties referred to above in this
Agreement, no person or entity other than Buyer and Seller and their permitted
successors and assigns is or shall be entitled to bring any action to enforce
any provision of this Agreement against either of the parties hereto, and the
covenants, undertakings and agreements set forth in this Agreement shall be
solely for the benefit of, and shall be enforceable only by, Buyer and Seller or
their respective successors and assigns as permitted hereunder. Nothing
contained in this Agreement shall under any circumstances whatsoever be deemed
or construed, or be interpreted, as making any third party (other than Seller
Released Parties) a beneficiary of any term or provision of this Agreement or
any instrument or document delivered pursuant hereto, and Buyer and Seller
expressly reject any such intent, construction or interpretation of this
Agreement.


11476794.5 
52
 

--------------------------------------------------------------------------------





27.    Interpretation. For purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires: (a) all exhibits
attached hereto are incorporated herein by reference; (b) the section and
subsection headings contained in this Agreement are for convenience only and in
no way enlarge or limit the scope or meaning of the various sections or
subsections hereof; (c) all dollar amounts are expressed in United States
currency; (d) all defined terms in this Agreement include the plural as well as
the singular, and the use of any gender herein shall be deemed to include the
other genders; (e) references herein to “Sections,” subsections, paragraphs and
other subdivisions without reference to a document are to designated Sections,
subsections, paragraphs and other subdivisions of this Agreement; (f) a
reference to a subsection without further reference to a Section is a reference
to such subsection as contained in the same Section in which the reference
appears, and this rule shall also apply to paragraphs and other subdivisions;
(g) the words “hereof,” “herein,” “thereof,” “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
provision; (h) the word “including” or “includes” means “including, but not
limited to” or “includes without limitation”; (i) the words “approval,”
“consent” and “notice” shall be deemed to be preceded by the word “written”;
(j) any reference to this Agreement or any Exhibits hereto and any other
instruments, documents and agreements shall include this Agreement, Exhibits and
other instruments, documents and agreements as originally executed or existing
and as the same may from time to time be supplemented, modified or amended; and
(k) unless otherwise specifically provided, all references in this Agreement to
a number of days shall mean calendar days rather than Business Days.
28.    Exhibits. Exhibit A through Exhibit K are incorporated herein by
reference.
29.    No Partnership/Fiduciary Relationship. The parties acknowledge and agree
that the relationship created by this Agreement between Seller, on the one hand,
and Buyer, on the other hand, is one of contract only, and that no partnership,
joint venture or other fiduciary or quasi-fiduciary relationship is intended or
in any way created hereby between Seller and Buyer.


11476794.5 
53
 

--------------------------------------------------------------------------------





30.    JURY TRIAL WAIVER. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE PARTIES HEREBY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
WHICH SELLER AND/OR BUYER MAY BE PARTIES ARISING OUT OF, IN CONNECTION WITH, OR
IN ANY WAY PERTAINING TO, THIS AGREEMENT. THIS WAIVER IS KNOWINGLY, WILLINGLY
AND VOLUNTARILY MADE BY THE PARTIES AND EACH HEREBY REPRESENTS AND WARRANTS TO
THE OTHER THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY
INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR
NULLIFY ITS EFFECT. EACH PARTY FURTHER REPRESENTS AND WARRANTS TO THE OTHER THAT
IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL, OF ITS OWN FREE WILL, AND HAS HAD THE
OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL. THE PROVISIONS OF THIS SECTION
SHALL SURVIVE CLOSING OR THE TERMINATION OF THIS AGREEMENT.
31.    Record Access and Retention. For a period of up to eighteen (18) months
after Closing, upon Buyer’s reasonable request, Seller shall after the Closing
(i) provide Buyer with reasonable access to, and the right to inspect, Seller’s
financial information and historical books and records (the “3-14 Audit
Information”) in connection with the preparation by Buyer’s auditors (or the
auditors of Buyer’s parent company) of a SEC Regulation S-X 3-14 Audit (“S-X
3-14 Audit”) of certain operating revenues and expenses with respect to the
Property. Seller further agrees to provide Buyer’s auditors (or the auditors of
Buyer’s parent company) with reasonable access to Seller’s books and records
relating to the Property as otherwise reasonably required to complete any such
S-X 3-14 Audit. Notwithstanding the foregoing, (x) in no event shall Seller be
required to provide a management representation letter or make any
representation or warranty with respect to the 3-14 Audit Information, (y) in no
event shall Seller be required to prepare any reports or data with respect to
any 3-14 Audit and Sellers sole obligation with respect to the 3-14 Audit
Information shall be to provide Buyer reasonable access to financial information
and books and records in Seller’s possession, and (z) Buyer, for itself and all
of Buyer’s Representatives, hereby waives any and all claims against Seller and
each Seller Released Party with respect to the information comprising the 3-14
Audit Information and the compilation of the S-X 3-14 Audit. The terms and
conditions of this Section 31 shall survive the Closing.
[END OF TEXT; SIGNATURES FOLLOW IMMEDIATELY ON NEXT PAGE]




11476794.5 
54
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF the parties have executed this Agreement as of the Effective
Date first written above.
BUYER:
STEADFAST ASSET HOLDINGS, INC.,
a California corporation


By:    ______/s/ Dinesh Davar______________
Print Name: _Dinesh Davar_________________
Print Title: __Chief Financial Officer_________




SELLER:

VR SWEETWATER LIMITED PARTNERSHIP, a Delaware limited partnership
By:    VR Sweetwater GP LLC,
a Delaware limited liability company,
its General Partner


By:    _/s/ Andrew Stewart______________
Name: _Andrew Stewart_____________
Title:     _Authorized Person___________






11476794.5     

--------------------------------------------------------------------------------






ACCEPTANCE BY ESCROW HOLDER
First American Title Insurance Company hereby acknowledges that it has received
originally executed counterparts or a fully executed original of the foregoing
Purchase and Sale Agreement and Joint Escrow Instructions and agrees to act as
Escrow Holder thereunder and to be bound by and perform the terms thereof as
such terms apply to Escrow Holder.
Dated: _December 2__, 2016
First American Title Insurance Company
  
By: __/s/ Sosi Mikaelian____________
Print Name: _Sosi Mikaelian_________
Its Authorized Agent









11476794.5     

--------------------------------------------------------------------------------






EXHIBIT A

LEGAL DESCRIPTION OF PROPERTY
TRACT 1


ALL THAT TRACT OR PARCEL OF LAND LYING AND BEING IN LAND LOT 204 OF THE 6TH LAND
DISTRICT OF GWINNETT COUNTY, GEORGIA, BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:


TO FIND THE TRUE POINT OF BEGINNING, COMMENCE AT THE INTERSECTION OF THE
SOUTHEAST RIGHT-OF-WAY OF SWEETWATER ROAD (80 FOOT RIGHT-OF-WAY) AND THE
SOUTHWEST RIGHT-OF-WAY OF SWEETWATER CLUB DRIVE (80 FOOT RIGHT-OF-WAY); THENCE
ALONG THE SOUTHEAST RIGHT-OF-WAY OF SWEETWATER ROAD ALONG A CURVE TO THE RIGHT
HAVING A RADIUS OF 460.00 FEET, AN ARC LENGTH OF 239.59 FEET, AND BEING
SUBTENDED BY A CHORD OF SOUTH 72 DEGREES 13 MINUTES 56 SECONDS WEST FOR A
DISTANCE OF 236.89 FEET TO A POINT; THENCE CONTINUING ALONG SAID RIGHT-OF-WAY
SOUTH 87 DEGREES 09 MINUTES 12 SECONDS WEST FOR A DISTANCE OF 6.90 FEET TO A
POINT; THENCE LEAVING SAID RIGHT-OF-WAY AND TRAVELING NORTH 28 DEGREES 50
MINUTES 48 SECONDS WEST FOR A DISTANCE OF 89.01 FEET TO A POINT ALONG THE
NORTHWEST RIGHT-OF-WAY OF SWEETWATER ROAD, SAID POINT BEING THE TRUE POINT OF
BEGINNING.


THENCE FROM SAID POINT AS THUS ESTABLISHED, LEAVING SAID RIGHT-OF-WAY NORTH 28
DEGREES 50 MINUTES 48 SECONDS WEST FOR A DISTANCE OF 813.89 FEET TO A POINT,
SAID POINT MARKED BY 1 1/2 INCH OPEN TOP PIPE FOUND; THENCE NORTH 60 DEGREES 31
MINUTES 22 SECONDS EAST FOR A DISTANCE OF 1268.32 FEET TO A POINT, SAID POINT
MARKED BY 1/2 INCH REBAR PIN SET; THENCE SOUTH 29 DEGREES 28 MINUTES 38 SECONDS
EAST FOR A DISTANCE OF 226.91 FEET TO A POINT ON THE WESTERLY RIGHT-OF-WAY OF
SWEETWATER ROAD, SAID POINT MARKED BY 1/2 INCH REBAR PIN SET; THENCE ALONG SAID
RIGHT-OF-WAY THE FOLLOWING FIVE (5) COURSES AND DISTANCES:


SOUTH 28 DEGREES 06 MINUTES 54 SECONDS WEST FOR A DISTANCE OF 763.43 FEET TO A
POINT; THENCE ALONG A CURVE TO THE LEFT HAVING A RADIUS OF 610.96 FEET, AN ARC
LENGTH OF 113.03 FEET, AND BEING SUBTENDED BY A CHORD OF SOUTH 22 DEGREES 54
MINUTES 28 SECONDS WEST FOR A DISTANCE OF 112.87 FEET TO A POINT; THENCE SOUTH
17 DEGREES 36 MINUTES 28 SECONDS WEST FOR A DISTANCE OF 100.00 FEET TO A POINT,
SAID POINT MARKED BY A 1/2 INCH REBAR PIN SET; THENCE ALONG A CURVE TO THE RIGHT
HAVING A RADIUS OF 380.00 FEET, AN ARC LENGTH OF 461.24 FEET, AND BEING
SUBTENDED BY A CHORD OF SOUTH 52 DEGREES 22 MINUTES 50 SECONDS WEST FOR A
DISTANCE OF 433.45 FEET TO A POINT; THENCE SOUTH 87 DEGREES 09 MINUTES 12
SECONDS WEST FOR A DISTANCE OF 45.91 FEET TO A POINT, SAID POINT MARKED BY 1/2
INCH REBAR PIN SET, SET POINT BEING TRUE POINT OF BEGINNING.


 
EXHIBIT A
-1-





11476794.5         

--------------------------------------------------------------------------------






EXHIBIT B

FORM OF DEED






After recording please return to:
____________________________
____________________________
____________________________
____________________________


LIMITED WARRANTY DEED




STATE OF GEORGIA


COUNTY OF GWINNETT


THIS INDENTURE is made as of the _____ day of _________________, 2017, between
VR SWEETWATER LIMITED PARTNERSHIP, a Delaware limited liability company
(“Grantor”), and _______________, a ________________ (“Grantee”) (the words
“Grantor” and “Grantee” include all genders, plural and singular, and their
respective heirs, successors and assigns where the context requires or permits).


W I T N E S S E T H: That


Grantor, for and in consideration of the sum of Ten and No/100 Dollars ($10.00)
and other good and valuable consideration, in hand paid at and before the
sealing and delivery of these presents, the receipt and sufficiency whereof are
hereby acknowledged, has granted, sold, aliened, conveyed and confirmed, and by
these presents does hereby grant, bargain, sell, alien, convey and confirm unto
the said Grantee, all those tracts of land in Gwinnett County, Georgia,
described on Exhibit A attached hereto and made a part hereof (the “Property”).


TO HAVE AND TO HOLD the said Property, with all and singular the rights, members
and appurtenances thereof, to the same being, belonging or in anywise
appertaining, to the only proper use, benefit and behoof of the said Grantee
forever in FEE SIMPLE, subject, however, to those matters set forth on Exhibit B
attached hereto and made a part hereof.


AND THE SAID Grantor will warrant and forever defend the right and title to the
Property unto the said Grantee against the claims of all persons owning, holding
or claiming by, through or under the said Grantor, but not otherwise, and
subject, however, to those matters set forth on Exhibit B attached hereto and
made a part hereof.




 
EXHIBIT A
to Deed
-1-





11476794.5         

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Grantor has caused this Limited Warranty Deed to be signed,
sealed and delivered as of the day and year first above written.




Signed, sealed and delivered in the
presence of:






_______________________________
Unofficial Witness






_______________________________
Notary Public
My Commission Expires:__________


           (NOTARY SEAL)
VR SWEETWATER LIMITED PARTNERSHIP,
a Delaware limited liability company


By: VR Sweetwater GP LLC,
   a Delaware limited liability company
   Its General Partner


   By: _____________________ (Seal)
   Name:_____________________
   Title: _____________________







 
EXHIBIT A
to Deed
-2-





11476794.5         

--------------------------------------------------------------------------------





EXHIBIT A TO DEED
(Legal Description)




TRACT 1


ALL THAT TRACT OR PARCEL OF LAND LYING AND BEING IN LAND LOT 204 OF THE 6TH LAND
DISTRICT OF GWINNETT COUNTY, GEORGIA, BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:


TO FIND THE TRUE POINT OF BEGINNING, COMMENCE AT THE INTERSECTION OF THE
SOUTHEAST RIGHT-OF-WAY OF SWEETWATER ROAD (80 FOOT RIGHT-OF-WAY) AND THE
SOUTHWEST RIGHT-OF-WAY OF SWEETWATER CLUB DRIVE (80 FOOT RIGHT-OF-WAY); THENCE
ALONG THE SOUTHEAST RIGHT-OF-WAY OF SWEETWATER ROAD ALONG A CURVE TO THE RIGHT
HAVING A RADIUS OF 460.00 FEET, AN ARC LENGTH OF 239.59 FEET, AND BEING
SUBTENDED BY A CHORD OF SOUTH 72 DEGREES 13 MINUTES 56 SECONDS WEST FOR A
DISTANCE OF 236.89 FEET TO A POINT; THENCE CONTINUING ALONG SAID RIGHT-OF-WAY
SOUTH 87 DEGREES 09 MINUTES 12 SECONDS WEST FOR A DISTANCE OF 6.90 FEET TO A
POINT; THENCE LEAVING SAID RIGHT-OF-WAY AND TRAVELING NORTH 28 DEGREES 50
MINUTES 48 SECONDS WEST FOR A DISTANCE OF 89.01 FEET TO A POINT ALONG THE
NORTHWEST RIGHT-OF-WAY OF SWEETWATER ROAD, SAID POINT BEING THE TRUE POINT OF
BEGINNING.


THENCE FROM SAID POINT AS THUS ESTABLISHED, LEAVING SAID RIGHT-OF-WAY NORTH 28
DEGREES 50 MINUTES 48 SECONDS WEST FOR A DISTANCE OF 813.89 FEET TO A POINT,
SAID POINT MARKED BY 1 1/2 INCH OPEN TOP PIPE FOUND; THENCE NORTH 60 DEGREES 31
MINUTES 22 SECONDS EAST FOR A DISTANCE OF 1268.32 FEET TO A POINT, SAID POINT
MARKED BY 1/2 INCH REBAR PIN SET; THENCE SOUTH 29 DEGREES 28 MINUTES 38 SECONDS
EAST FOR A DISTANCE OF 226.91 FEET TO A POINT ON THE WESTERLY RIGHT-OF-WAY OF
SWEETWATER ROAD, SAID POINT MARKED BY 1/2 INCH REBAR PIN SET; THENCE ALONG SAID
RIGHT-OF-WAY THE FOLLOWING FIVE (5) COURSES AND DISTANCES:


SOUTH 28 DEGREES 06 MINUTES 54 SECONDS WEST FOR A DISTANCE OF 763.43 FEET TO A
POINT; THENCE ALONG A CURVE TO THE LEFT HAVING A RADIUS OF 610.96 FEET, AN ARC
LENGTH OF 113.03 FEET, AND BEING SUBTENDED BY A CHORD OF SOUTH 22 DEGREES 54
MINUTES 28 SECONDS WEST FOR A DISTANCE OF 112.87 FEET TO A POINT; THENCE SOUTH
17 DEGREES 36 MINUTES 28 SECONDS WEST FOR A DISTANCE OF 100.00 FEET TO A POINT,
SAID POINT MARKED BY A 1/2 INCH REBAR PIN SET; THENCE ALONG A CURVE TO THE RIGHT
HAVING A RADIUS OF 380.00 FEET, AN ARC LENGTH OF 461.24 FEET, AND BEING
SUBTENDED BY A CHORD OF SOUTH 52 DEGREES 22 MINUTES 50 SECONDS WEST FOR A
DISTANCE OF 433.45 FEET TO A POINT; THENCE SOUTH 87 DEGREES 09 MINUTES 12
SECONDS WEST FOR A DISTANCE OF 45.91 FEET TO A POINT, SAID POINT MARKED BY 1/2
INCH REBAR PIN SET, SET POINT BEING TRUE POINT OF BEGINNING.


 
EXHIBIT A
to Deed
-3-





11476794.5         

--------------------------------------------------------------------------------





EXHIBIT B TO DEED
(Permitted Exceptions)






1.
General and special taxes and assessments for the year 2017, and subsequent
years, not yet due and payable.



2.
Local, state and federal laws, ordinances or governmental regulations, including
but not limited to, building, zoning and land use laws, ordinances and
regulations, now or hereafter in effect relating to the subject property.



3.
Unrecorded leases, all matters of record and all matters that would be reflected
on an accurate survey or shown by a physical inspection of the subject property,
as of the date hereof.





***End of Exhibit***






 
EXHIBIT A
to Deed
-4-





11476794.5         

--------------------------------------------------------------------------------






EXHIBIT C

FEDERAL TRANSFEROR’S CERTIFICATION OF NON-FOREIGN STATUS
______________________________________, a _____________________ (“Transferee”)
is acquiring certain real property, located in the City of Lawrenceville, County
of Gwinnett, State of Georgia, from ___________________, a(n)
___________________ (“Transferor”). Section 1445 of the Internal Revenue Code
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. For U.S. tax purposes (including
Section 1445), the owner of a disregarded entity (which has legal title to a
U.S. real property interest under local law) will be the transferor of the
property and not the disregarded entity.
To inform Transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by _______, the undersigned
Transferor hereby certifies to Transferee:
1.    Transferor is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Code and the Income
Tax Regulations promulgated thereunder);
2.    Transferor is not a disregarded entity as defined in
Section 1.1445-2(b)(2)(iii);
3.    Transferor’s U.S. tax identification number is _____________; and
4.    Transferor’s office address is
                                            .
Transferor understands that this Certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.
Transferor understands that Transferee is relying on this Certification in
determining whether withholding is required upon said transfer.
[END OF TEXT; SIGNATURES FOLLOW IMMEDIATELY ON NEXT PAGE]


 
Exhibit C
-1-





11476794.5         

--------------------------------------------------------------------------------





Under penalty of perjury the undersigned declare that they have examined this
Certification and to the best of their knowledge and belief it is true, correct
and complete, and they further declare that they have authority to sign this
Certification on behalf of Transferor.
TRANSFEROR:
Date: _______________, 2017
[*Insert Transferor sig block]




 
Exhibit C
-2-





11476794.5         

--------------------------------------------------------------------------------






EXHIBIT D

BILL OF SALE
For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, VR SWEETWATER LIMITED PARTNERSHIP, a Delaware limited
partnership (“Seller”), does hereby bargain, sell, grant, transfer, assign, and
convey to _______________________________________, a ____________________
(“Buyer”), any and all of Seller’s rights, title and interests, if any, in and
to the Personal Property located in or on the property described in Exhibit A
attached hereto and made a part hereof (the “Property”), including without
limitation the tangible personal property listed on Schedule 1 attached hereto,
without representation or warranty of any type, except as specifically set forth
in and subject to the terms and provisions of the Purchase and Sale Agreement
and Joint Escrow Instructions dated _____________________, 2016 between Seller
and Buyer’s predecessor in interest (“Agreement”) including, without limitation,
Section 12 thereof. All capitalized terms used in this Bill of Sale and not
defined shall have the meanings given thereto in the Agreement.
[END OF TEXT; SIGNATURES FOLLOW IMMEDIATELY ON NEXT PAGE]


 
Exhibit D
-1-





11476794.5         

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Bill of Sale as of this ___
day of ___________________, 2017.
SELLER:
VR SWEETWATER LIMITED PARTNERSHIP,
a Delaware limited partnership


By:
VR Sweetwater GP LLC,
 
 
 
a Delaware limited liability company,
 
 
its General Partner
 
 
 
 
 
 
 
By: ___________________
 
 
Name: ___________________
 
 
Title: ___________________
 
 
 
 
 
 
 
 
 
 
 
 
 







 
Exhibit D
-2-





11476794.5         

--------------------------------------------------------------------------------






EXHIBIT A

to Bill of Sale

LEGAL DESCRIPTION OF THE REAL PROPERTY




 
Exhibit D
-3-





11476794.5         

--------------------------------------------------------------------------------






EXHIBIT E

FORM OF GENERAL ASSIGNMENT

ASSIGNMENT AND ASSUMPTION OF LEASES,
CONTRACTS AND INTANGIBLE PROPERTY
THIS ASSIGNMENT AND ASSUMPTION OF LEASES, CONTRACTS AND INTANGIBLE PROPERTY
(this “General Assignment”) is made and entered into as of the ___ day of
______________, 2017 by and between VR SWEETWATER LIMITED PARTNERSHIP, a
Delaware limited partnership (“Assignor”), and ___________________,
a ____________________ (“Assignee”).
R E C I T A L S :
A.    Assignor and Assignee’s predecessor in interest entered into that certain
Purchase and Sale Agreement and Joint Escrow Instructions dated
_____________________, 2016 (“Agreement”) with respect to the sale and purchase
of certain “Real Property” and “Improvements” and other “Property” described
therein. All capitalized terms used in this General Assignment and not defined
shall have the meanings given thereto in the Agreement.
B.    Assignor desires to assign, transfer and convey to Assignee all of
Assignor’s right, title and interest in and to (i) the Leases and Tenant
Security Deposits, (ii) the Service Contracts set forth on Exhibit B hereto and
(iii) the Plans and Approvals, and Assignee desires to accept such assignment,
transfer and conveyance of the Leases, the Tenant Security Deposit, such
identified Service Contracts and the Plans and Approvals and to assume and
perform all of Assignor’s covenants and obligations in, under and with respect
to the Leases, the Tenant Security Deposit, the Service Contracts and the Plans
and Approvals.
NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignor and Assignee hereby agree as follows:
Effective Date. The “Effective Date” of this General Assignment shall be the
Closing (as defined in the Agreement) of the sale and purchase of the Property.
Assignment. Assignor hereby assigns, transfers and conveys to Assignee all of
Assignor’s right, title and interest in and to the Leases (which are generally
identified on the Rent Roll attached hereto as Exhibit A), the Tenant Security
Deposit, the Service Contracts identified on Exhibit B hereto and the Plans and
Approvals from and after the Effective Date.


11476794.5
Exhibit E
-1-








--------------------------------------------------------------------------------





Assumption and Acceptance. Assignee hereby accepts the above assignment and
transfer and expressly assumes and covenants to keep, perform, fulfill and
discharge all of the terms, covenants, conditions and obligations required to be
kept, performed, fulfilled and discharged by Assignor in, under and with respect
to the Leases, the Tenant Security Deposits (but only to the extent Assignee
received a credit therefor at Closing), the Service Contracts and the Plans and
Approvals first arising or accruing from and after the Effective Date.
Counterparts. This Assignment may be executed in counterparts, each of which
shall be deemed an original, and all of which shall, taken together, be deemed
one document.
Limited Liability. This Assignment is made without any express or implied
representation or warranty of any kind or nature other than those
representations and warranties expressly made by Assignor in Section 9.1 of the
Agreement, which representations and warranties by Assignor shall survive only
for the period provided in, and are subject to all of the limitations set forth
in, the Agreement.
Successors and Assigns. This Assignment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Governing Law. This Assignment shall in all respects be governed by, and
construed in accordance with, the laws of the State of Georgia.
Severability. If for any reason, any provision of this Assignment shall be held
to be unenforceable, it shall not affect the validity or enforceability of any
other provision of this Assignment and to the extent any provision of this
Assignment is not determined to be unenforceable, such provision, or portion
thereof, shall be, and remain, in full force and effect.
[END OF TEXT; SIGNATURES FOLLOW IMMEDIATELY ON NEXT PAGE]


11476794.5
Exhibit E
-2-








--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Assignor and Assignee have duly executed this Assignment as
of the day and year first above written.
ASSIGNOR:
VR SWEETWATER LIMITED PARTNERSHIP, a Delaware limited partnership
By:    VR Sweetwater GP LLC,
a Delaware limited liability company,
its General Partner
By:    ____________________
Name: ____________________
Title:     ____________________


11476794.5
Exhibit E
-3-








--------------------------------------------------------------------------------







ASSIGNEE:
____________________________________________,
a ___________________________________________
 
 
By: _________________________________________
Print Name: __________________________________
Print Title: ___________________________________



11476794.5
Exhibit E
-4-








--------------------------------------------------------------------------------






EXHIBIT A
RENT ROLL
[TO BE SUPPLIED]




11476794.5
Exhibit E
-5-








--------------------------------------------------------------------------------






EXHIBIT B
SERVICE CONTRACTS




 









11476794.5         

--------------------------------------------------------------------------------






EXHIBIT F

OWNER’S AFFIDAVIT
[FORM OF]

SELLER TITLE CERTIFICATE

Title Affidavit & Indemnity

dated as of _________, 2017

Reflections on Sweetwater in Lawrenceville, Georgia
Certifications:
This Certificate is given with reference to that certain preliminary title
report or title commitment dated as of _________, 2016 under Order No.
NCS-811254-4-CHI2 (such report or commitment being referred to herein as the
“Commitment”), and issued by First American Title Insurance Company (“Title
Insurer”). The undersigned (“Owner”) certifies the following to Title Insurer as
to the above-referenced premises (the “Premises”) but only as to the period
between ________, 20__ [date of Blackstone acquisition], and the date hereof
(subject to any exceptions expressly noted below):
Mechanics Liens:
A.    All labor, services or materials rendered or furnished to date in
connection with the Premises or with the construction or repair of any building
or improvements on the Premises contracted for or requested by Owner have been
completed and paid for in full, with the possible exception of routine repairs
and/or maintenance which have been or will be duly paid in the ordinary course
of business; and
B.    To the actual knowledge of Owner, all other labor, services or materials
that were contracted for or requested by Owner and that have been rendered or
furnished in connection with the Premises or with the construction or repair of
any building or improvements on the Premises have been completed and paid for in
full.
Tenants/Parties in Possession:
Except as shown in the Commitment (with respect to tenancies of record),
including matters disclosed in the underlying exceptions of record referenced
therein, there are no tenants or other parties who are in possession or have the
right to be in possession of said Premises, other than those tenants identified
on the rent roll annexed hereto (and any subtenants thereunder), which tenants


11476794.5 4
Exhibit F
-1-








--------------------------------------------------------------------------------





have rights as tenants only and do not have an option to purchase all or part of
the Premises or right of first refusal affecting all or part of the Premises.
Options To Purchase or Rights of First Refusal:
But for the instant transaction, Owner has not entered into any unrecorded sale
contracts, deeds, mortgages, or purchase options or rights of first refusal
affecting the Premises or improvements thereon, which are presently in effect
and will survive the transfer of the Premises in connection with the instant
transaction, except as set forth in the Commitment.
Covenants & Restrictions:
To the actual knowledge of Owner, (a) Owner has received no written notice of
past or present violations of any effective covenants, conditions or
restrictions set forth in the Commitment (the “CC&Rs”) which remain uncured, and
(b) any charge or assessment provided for in any of the CC&Rs has been or will
be duly paid.
Bankruptcy:
No proceedings in bankruptcy or receivership have been instituted by or against
Owner (or its constituent entities) which are now pending, nor has Owner (or its
constituent entities) made any assignment for the benefit of creditors which is
in effect as to said Premises.
Exceptions to any of the foregoing: [At the Closing, Seller will list any
exceptions, including any construction cost credit given to Buyer at Closing for
which Buyer is responsible under the PSA.]
________________________________________________________________________________________________
Gap Indemnification:
Between the date hereof and the date of recording of the insured conveyance but
in no event later than five (5) business days from the date of Title Insurer’s
receipt of the insured conveyance in final form (hereinafter, the “Gap Period”),
Owner has not taken or allowed and will not voluntarily take or allow any action
to encumber the Premises in the Gap Period.
Further Assurances:
Owner hereby undertakes and agrees to fully cooperate with Title Insurer in
correcting any errors in the execution and acknowledgment of the insured
conveyance.


11476794.5 4
Exhibit F
-2-








--------------------------------------------------------------------------------





Counterparts:
This document may be executed in counterparts.
Inducement and Indemnification:
Owner provides this document to induce Title Insurer to insure title to said
Premises well knowing that it will do so only in complete reliance upon the
matters asserted hereinabove and further, will indemnify and hold Title Insurer
harmless against any loss or damage sustained as a result of any inaccuracy in
the matters asserted hereinabove.
Knowledge/Survival:
Any statement “to the actual knowledge of Owner” (or similar phrase) shall mean
that the “Designated Representative” (as hereinafter defined) of Owner has no
knowledge that such statement is untrue (and, for this purpose, Owner’s
knowledge shall mean the present actual knowledge [excluding constructive or
imputed knowledge] of the Designated Representative, but such Designated
Representative shall not have any liability in connection herewith.
Notwithstanding anything to the contrary herein, (1) any cause of action for a
breach of this document shall survive until six (6) months after the date
hereof, at which time the provisions hereof (and any cause of action resulting
from any breach not then in litigation in the jurisdiction where the Premises
are situated) shall terminate; and (2) to the extent Title Insurer shall have
knowledge as of the date hereof that any of the statements contained herein is
false or inaccurate, then Owner shall have no liability with respect to the
same. The “Designated Representative” for Owner is Ralph Pickett. The Designated
Representative of Owner is an individual affiliated with, or employed by, Owner
or its affiliates who has been directly involved in the asset management or
property management of the Premises and is in a position to confirm the truth
and accuracy of Owner’s knowledge certifications hereunder concerning the
Premises.
See annexed Title Affidavit & Indemnity signature pages




11476794.5 4
Exhibit F
-3-








--------------------------------------------------------------------------------






Signature Page to Title Affidavit & Indemnity
Owner:
VR SWEETWATER LIMITED PARTNERSHIP,
a Delaware limited partnership


By:    VR Sweetwater GP LLC,
a Delaware limited liability company,
its General Partner


By:    ____________________
Name: ____________________
Title:     ____________________


11476794.5 4
Exhibit F
-4-








--------------------------------------------------------------------------------





Rent Roll
see annexed




11476794.5 4
Exhibit F
-5-








--------------------------------------------------------------------------------






EXHIBIT G
RENT ROLL
[INTENTIONALLY OMITTED]




 
EXHIBIT G
-1-





11476794.5     

--------------------------------------------------------------------------------






EXHIBIT H
SERVICE CONTRACTS

 
Service Provided
Vendor Name
Service Contracts Available; Assumption
 
 
 
Valet Trash/Recycling Service
B GREEN SERVICES, LLC
Yes
 
 
 
 
LD and Local Phone
BIRCH COMMUNICATIONS - PO BOX 105066
No; MTM
 
 
Landscaping Services
GRASSCO LANDSCAPE MANAGEMENT
Yes
 
 
Key Control System
HANDYTRAC SYSTEMS, LLC.
No
 
 
Emergency Telephones
KINGS III OF AMERICA, INC.
No; National Contract exclusive to Venterra
 
 
Pest Control
MASTER TERMITE & PEST SERVICES
Yes
 
 
Security Service
PROTECTION ONE ALARM MONITORING INC.
pending vendor response
 
 
Yieldstar Price Optimizer
REALPAGE INC
No; National Contract exclusive to Venterra
 
 
Call Management Services
REALPAGE, INC. DBA: LEVEL ONE, LLC.
No; National Contract exclusive to Venterra
 
 
Trash/Recycle Services
REPUBLIC SERVICES, INC
 
 
 
Trash Services
REPUBLIC SERVICES, INC
No; National Contract exclusive to Venterra
 
 
Recycling Services
REPUBLIC SERVICES, INC
No; National Contract exclusive to Venterra
 
 
Resident Screening Services
RESIDENTCHECK, INC.
No; National Contract exclusive to Venterra
 
 
Web Hosting Services
RESITE, LLC
No; National Contract exclusive to Venterra
 
 
Cable/Internet
TIME WARNER(COMCAST)
 
 
 
Cable
TIME WARNER(COMCAST) - ACCT# 8220 13 631 0138705
No, Verbal Agreement
 
 
Internet
TIME WARNER(COMCAST) - ACCT# 8220 13 631 0138705
No, Verbal Agreement
 
 
Internet
TIME WARNER(COMCAST) - ACCT# 8220 13 631 0151484
Yes
 
 
Call Management Services
VOICE INNOVATIONS, LLC
 
 
 
On Hold Music / Info
VOICE INNOVATIONS, LLC
No; National Contract exclusive to Venterra
 
 
Answering Services
VOICE INNOVATIONS, LLC
No; National Contract exclusive to Venterra
 
 
Water Monitoring Services
WATERSIGNAL LLC
No; National Contract exclusive to Venterra
 



 
EXHIBIT H
-1-





11476794.5

--------------------------------------------------------------------------------





 
Cable Comission - Revenue
Comcast
Yes
 
 
 
 
 
 
 
 
 
 
Marketing/Advertising
 
 
 
 
Marketing/Advertising
APARTMENTS.COM
No; National Contract exclusive to Venterra
 
 
MyNewPlace Monthly Listing
LEASESTAR, LLC
No; National Contract exclusive to Venterra
 
 
04/01/16-03/31/17 Verified Resident Program
SATISFACTS / APARTMENTRATINGS.COM
No; National Contract exclusive to Venterra
 
 
04/01/16-03/31/17 Manager Center
SATISFACTS / APARTMENTRATINGS.COM
No; National Contract exclusive to Venterra
 
 
 
 
 
 
Common Utilites
 
 
 
 
Common Electric
Jackson Electric
Must assume; City service
 
 
Common Water / Irrigation
Gwinnet County Public Utilities
Must assume; City service
 
 
 
 
 
 
 
 
 
 
 
Vacant Utilites
 
 
 
 
Vacant Electric
Jackson Electric
Must assume; City service
 
 
 
 
 
 
Other
 
 
 
 
 
01/01/16-12/31/16 Music license
SESAC INC
 
 
 
01/06/16-01/05/17 Termite renewal
MASTER TERMITE & PEST SERVICES
 
 
 
Annual Fireplace inspections and cleaning - 11/25/15
NEATNIK SERVICES, INC
 
 
 
2016 Pool Permit #067S1293 - 02/16/16
GWINNETT COUNTY
 
 
 
01/01/16-12/31/16 Business licence fee
GWINNETT COUNTY
 
 
 
03/01/16-02/28/17 Music License
BROADCAST MUSIC INC
 
 
 
Annual fire safety inspection - 07/01/16
UNITED FIRE PROTECTION
 
 
 
01/01/16-12/31/16 Fire monitoring
UNITED FIRE PROTECTION
 
 
 
Property Tax Consulting Fees - 2016 Tax Assessment - Gwinnett County
FELLERS, SCHEWE, SCOTT & ROBERTS, INC
 
 



 
EXHIBIT H
-2-





11476794.5

--------------------------------------------------------------------------------





 
Property Tax Consulting Fees - 2016 Tax Assessment - Annual Flat Fee
FELLERS, SCHEWE, SCOTT & ROBERTS, INC
 
 
 
2016 Apartment Association Dues
ATLANTA APARTMENT ASSOCIATION
 
 
 
Cable Commissions
COMCAST
Must Assume
 
 
 
 
 
 





 
EXHIBIT H
-3-





11476794.5

--------------------------------------------------------------------------------






EXHIBIT I
FORM OF TENANT NOTICE LETTER
[**DATE**]
TO:    All Valued Residents of [**COMMUNITY NAME**]
Re:    Notice of Lease Assignment and Transfer of Security Deposit
This letter is to notify you that the property commonly known as [**COMMUNITY
NAME**], [**ADDRESS**] (“Property”) has this date been sold and the ownership
transferred.
In connection with this sale, all of the interest of the lessor under your lease
of space in the Property, together with your security deposit, have been
transferred to the new owner. You are hereby notified that, from and after the
date hereof and until further notice, all future payments under your lease
should be made payable to [**COMMUNITY NAME**] and mailed to [**COMMUNITY
LEASING OFFICE ADDRESS**]. In addition, all questions or other matters regarding
your lease should be directed to the property manager at [**COMMUNITY LEASING
OFFICE PHONE NUMBER**]. Finally, in accordance with O.C.G.A. Section 44-7-31,
you are hereby notified that your security deposit under your lease will be held
in an account with _________________ located at ____________________.
Thank you for your cooperation.
Very truly yours,
,
a(n)
By:
Name:
Its:
,
a(n)
By:
Name:
Its:




 
EXHIBIT I
-1-





11476794.5         

--------------------------------------------------------------------------------






EXHIBIT J
PERSONAL PROPERTY
Office Inventory
Manager’s office:
1-U shaped desk
1-hutch
1-desk chair
2-guest chairs
1-desk phone
1-desk lamp
1-small shredder
1-Computer-Dell Optiplex 9030 A10 Series/Service tag#GZXF482
1-Desktop printer/scanner-MFC L2720DW/Serial #4N647272


BLM office:
1-smaller desk
1-two drawer cabinet
1-desk chair
1-guest chair
1-file cabinet
1-hutch
1-desk phone
1-Computer-Dell Optiplex 7440 A10 Series-Tag #H2H2B02
1-Desktop printer/scanner-HP Officejet Pro 8600


1st BLC office area:
1-U shaped desk
1-hutch
1-desk chair
2-guest chairs
1-desk lamp
1-desk phone
1-View Sonic computer screen
1-Computer-Dell Optiplex 3010/Service tag #3117NV1
1-Desktop printer/scanner-HP Officejet Pro 8100/Serial #CN49GFV02K
1-Large copy machine (non-working and non-repairable)


2nd BLC office area:
1-U shaped desk
1-hutch
1-desk chair
1-desk lamp
1-desk phone


 
EXHIBIT J
-1-





11476794.5         

--------------------------------------------------------------------------------





2-guest chairs
1-Computer-Dell Optiplex 7440A10 Series-Service tag#HM5M482
1-HP Laserjet 1536 dnfMFP-Serial #CNC9C7VCON


Clubhouse:
1-sofa
2 -arm chairs
2-end tables
3-bookshelves
1-coffee table
1-area rug
2-high top tables
8-bar stools
2-floor lamps
1-bottled water dispenser- (Included w/ MTM Water Delivery – see “Service
Contracts”)
1-sofa table
1-large table
6-table chairs
1-area rug
1-flat screen tv


Business Center:
1-high top table
2-bar stools
1-love seat
1-arm chair
2-ottomans
1-area rug
1-flat screen tv
1-Computer-Dell-service tag #4GFWTX1
1-Computer-Dell Optiplex 9030 ACI Series-service tag #H00F482
1-Computer-Dell Optiplex 3980-service tag #IGKJ9R1
1-desktop printer/scanner-HP Laserjet Pro MFPM127fn-serial #CNB9FBS90Q




Pool Furniture Inventory
4-benches
18-long lounge chairs
16-table chairs
5-tables
10-low sitting chairs
2-trash cans








 
EXHIBIT J
-2-





11476794.5         

--------------------------------------------------------------------------------





Fitness Equipment Inventory
2-five pound dumbbells
2-ten pound dumbbells
2-fifteen pound dumbbells
2-twenty-five pound dumbbells
2-thirty pound dumbbells
2-forty-five pound dumbbells
2-fifty pound dumbbells
3-small flat screen tv’s
2-treadmills
2-recumbent bikes
1-stair stepper
2-elliptical machines
1-punching bag
1-squat rack
4-45 pound plates
2-35 pound plates
2-25 pound plates
2-10 pound plates
1-5 pound plate
1-2.5 pound plate
1-bench
1-multi-purpose machine


Maintenance Shop Inventory




 
EXHIBIT J
-3-





11476794.5         

--------------------------------------------------------------------------------





inventory1.jpg [inventory1.jpg]
inventory2.jpg [inventory2.jpg]


 
EXHIBIT J
-4-





11476794.5         

--------------------------------------------------------------------------------






EXHIBIT K
Seller Deliveries
 
 
Delivered
Not applicable to Property
Not available
 
CONSTRUCTION / REHABILITATION
 
 
 
1
Plans & Specifications: Site plan and most current civil, landscape,
architectural, structural mechanical, electrical and fire protection plans,
including elevations
X (on-site)
 
 
2
Construction contracts, if any, including for all work completed in past 3 years
 
 
X
3
Current capital improvements with schedule (past 3 years) and Capital
expenditure budget for next 3 years
See financials
 
 
4
Detailed unit-by-unit list of upgraded vs. non-upgraded units (if applicable)
X
 
 
5
Warranties in effect, if any (construction, roof, mechanical equipment, etc.)
None
 
 
6
All licenses, permits, and governmental approvals, including business license
(with expiration date & annual costs), fictitious business name statements and
building permits (showing placed in service/completion dates)
 
 
 
7
Certificate(s) of Occupancy for all buildings
X
 
 
8
List and description of tenant or common area work in progress, if any
None
 
 
9
Copies of all governmental correspondence or notices pertaining to the property,
including but not limited to building code, health code, zoning and fire code
 
 
 
10
Maintenance records/work orders, including water intrusion log, for past 12
months
X
 
 
11
Operation & Maintenance (O&M) Manuals, if any, for maintenance of equipment or
hazardous materials
On-site if any
 
 
 
FINANCIAL
 
 
 
1
Financial/Operating Statements: Trailing-12, YTD & 3-yr historical; 3-yrs
Audited Financial Statements if available.
X
 
 
2
General Ledger, prior year, most recent quarter-end & YTD (in Excel format)
Only redacted general ledger will be provided
 
 
3
Tax bills: Real Property and Personal Property bills and Assessment notices,
current and past 3 years, with proof of payment (including special assessments
or districts and all documentation concerning appeals)


X
 
 
4
Accounts Payable Aging Detail, prior year, most recent quarter-end and YTD
X
 
 
5
Aged Delinquency Report (showing total rent outstanding) with status of any
files placed for eviction or collection
30 Days per Venterra
 
 
6
Utility bills for any master-metered utility expenses and any resident unit
utilities paid by the Property, monthly YTD and past calendar year (access to
utility billing site is preferred, if applicable)
X
 
 
7
List of meters, account numbers and any required deposits (typically for gas,
electric, water or phone)
X
 
 
 
 
 
 
 
 
 
 
 
 
 
MANAGEMENT/LEASING/OPERATIONS
 
 
 



 
EXHIBIT K
-1-





11476794.5         

--------------------------------------------------------------------------------





 
 
Delivered
Not applicable to Property
Not available
1
Monthly rent rolls, prior year and YTD, in Excel (with all lease charges broken
out, to include monthly rent, security deposits, financial concessions, other
concessions, lease term, extension options, defaults (financial or otherwise),
unit square footage and such other information as Buyer may require)
On-site
 
 
2
Current leases for all tenants with all available tenant correspondence files,
including amendments/letters/agreements/default notices given or received, with
all historical litigation pleadings, if any (access to electronic lease files is
preferred, if applicable)
On-Site
 
 
3
Current form of lease with all addenda
X
 
 
4
List of leases under negotiation or currently out for signature
Lease Audit
 
 
5
Market Rent Survey
X
 
 
6
Occupancy history, monthly for past 3 years and current YTD
X
 
 
7
Current staff list (names, titles, hire dates, salary, unit info, hours per
week, list of benefits, commissions offered, if any)
X
 
 
8
Job descriptions for staff positions
 
 
X
9
Worker’s Comp insurance loss run history, including Experience Modification
Rate, for current management company (YTD & past 3 yrs)
X
 
 
10
OSHA 300 Log (most recent 3 years)
 
 
X
11
Amenity Report (listing amenities per unit type, with any adjustment in rent) -
current
X
 
 
12
Resident Demographics Report - current
Lease Audit
 
 
13
List of all active (within last 6 mos) vendors utilized at the property,
including name, function, contact information
X
 
 
14
All operating and management service contracts, including but not limited to:
 
 
 
 
a. Advertising (including any apt. locator services & pay-per-lease agreements)
 
 
X National Contract
 
b. Alarm monitoring (including any firm alarm & security cameras)
 
 
X Waiting for Vendor
 
c. Cable/TV (including any revenue sharing programs); if none, please indicate
so in writing
X
 
 
 
d. Elevator
 
X
 
 
e. Equipment leases (such as copier, postage machines, key control systems)
 
X
 
 
f. Fire extinguisher (including any fire sprinkler systems)
 
X
 
 
g. Furniture rental
 
X
 
 
h. HVAC
 
X
 
 
i. Internet (including any leased equipment such as modems and firewalls
X
 
 
 
j. Janitorial services (including any uniform cleaning services)
 
X
 
 
k. Landscaping (including any pond/lake maintenance and snow removal)
X
 
 
 
l. Laundry
 
X
 
 
m. Pest control (including any termite contracts)
X
 
 
 
n. Phone (landlines, cell phones, pagers, answering service)
X
 
 
 
o. Pool (maintenance, emergency phone, etc.)
 
 
X National Contract
 
q. Security (including any on-site courtesy officer arrangements)
 
X
 
 
r. Trash (including recycling programs); Also a copy of the most recent invoice
X- Valet Trash
 
 



 
EXHIBIT K
-2-





11476794.5         

--------------------------------------------------------------------------------





 
 
Delivered
Not applicable to Property
Not available
 
s. Revenue Sharing (such as vending machines, pay phones)
X
 
 
 
t. Collection Recovery
 
 
X National Contract
 
u. Credit/application verification
 
 
X National Contract
 
w. Software (including any property management software such as OneSite, Yardi,
etc.)
 
X
 
 
x. Common Area Services (such as office cleaning, dog waste removal, etc.)
 
 
X National Contract
 
y. Utility Billing by Third Party
 
X
 
 
z. Gate/Access Systems (including software for programming access cards/remotes)
 
 
HandyTrac – No Contract
 
aa. Towing/Parking Services
 
X
 
 
bb. Website Domain (including any website hosting)
 
 
X National Contract
 
cc. Boiler Maintenance and Water Treatment
 
 
Watersignal – No Contract
 
PHYSICAL ITEMS
 
 
 
1
Marketing photos, including aerial photos if available
In the OM
 
 
2
List of fire safety equipment, such as smoke sensors, suppression devices, etc.
(including system type, rating, map of locations, etc.)
X
 
 
3
Fire/Life Safety Inspection Report (current) with proof of completion of any
required work
X
 
 
4
Current insurance certificates and Declarations Pages: Evidence of Commercial
Property Insurance and Certificate of Insurance
X
 
 
5
Insurance loss run history, past 3 years and YTD (property & general liability)
X
 
 
6
Any existing third party reports, including but not limited to:
 
 
 
 
a. Certified, as-built ALTA Survey
X
 
 
 
b. Asbestos, Lead-Based Paint, or Mold Reports and/or Operations & Maintenance
(O&M) Plans
 
 
X
 
c. Engineering study or inspection (structural or otherwise)
 
 
X
 
d. Phase I Environmental, with any Radon Testing Results
 
 
X
 
e. Property Condition Report
 
 
X
 
f. Soils/Geotechnical
 
 
X
 
g. Termite
 
 
X
 
TITLE AND AGREEMENTS
 
 
 
1
Current Title Insurance Commitment and all recorded documents referenced therein
X
 
 
2
Zoning: any reports, compliance letters, maps, ordinances, amendments, CC&R’s,
special use permits, etc.
 
 
X
3
Pending litigation summary and copies of all pleadings, if applicable
 
X
 
4
Governmental Agreements: Any city or county development agreements, bonds, tax
increment financing agreements, municipal utility agreements, etc.
 
 
X
5
Condo / Association documents, if applicable (articles of incorporation, bylaws,
CC&R’s, Declaration of Horizontal Regime, budgets, material notices, rules and
regulations, etc.)
None
 
 



 
EXHIBIT K
-3-





11476794.5         

--------------------------------------------------------------------------------





 
 
Delivered
Not applicable to Property
Not available
6
Development Agreements: Any development agreements or restrictions with any
private party
 
 
X
7
Access Agreements: Any agreements for shared roadways, driveways or other access
 
 
X
8
Amenities Agreements: Any reciprocal easement agreements or shared used
agreements for any amenities
 
 
X
9
Any other agreements that will be binding on the property after closing or that
provide any material benefit to or obligation on the property
 
 
X





 
EXHIBIT K
-4-





11476794.5         

--------------------------------------------------------------------------------






PURCHASE AND SALE AGREEMENT AND
JOINT ESCROW INSTRUCTIONS
by and between
VR SWEETWATER LIMITED PARTNERSHIP,
a Delaware limited partnership
“SELLER”
and
STEADFAST ASSET HOLDINGS, INC.,
a California corporation
“BUYER”




 
 





11476794.5

--------------------------------------------------------------------------------






I
 
SUMMARY AND DEFINITION OF BASIC TERMS
 
1


II
 
RECITALS
 
3


III
 
AGREEMENT
 
4


 
1.
Agreement of Purchase and Sale
 
4


 
2.
Purchase Price
 
5


 
3.
Payment of Purchase Price
 
5


 
4.
Conditions to Parties’ Obligations
 
6


 
5.
Remedies/Liquidated Damages
 
13


 
6.
Closing and Escrow
 
15


 
7.
Assumption or Cancellation of Service Contracts
 
22


 
8.
Condemnation and Casualty
 
23


 
9.
Representations and Warranties
 
25


 
10.
AS-IS Condition of Property
 
29


 
11.
Limited Liability
 
31


 
12.
Release
 
32


 
13.
Notices
 
34


 
14.
Entire Agreement; Participation in Drafting
 
35


 
15.
Successors and Assigns
 
35


 
16.
Severability
 
36


 
17.
Georgia Law
 
36


 
18.
Modifications/Survival
 
36


 
19.
Confidentiality
 
36


 
20.
Dispute Costs
 
36


 
21.
Time of the Essence; Business Days
 
37


 
22.
No Recordation
 
37


 
23.
Drafts not an Offer to Enter into a Legally Binding Contract
 
37


 
24.
Multiple Counterparts
 
37


 
25.
Electronic Signatures
 
37


 
26.
Limitations on Benefits
 
37


 
27.
Interpretation
 
38


 
28.
Exhibits
 
38


 
29.
No Partnership/Fiduciary Relationship
 
38


 
30.
JURY TRIAL WAIVER
 
38


 
31.
Record Access and Retention
 
38





 
(i)





11476794.5         

--------------------------------------------------------------------------------





EXHIBIT A
LEGAL DESCRIPTION OF PROPERTY

EXHIBIT B
DEED

EXHIBIT C
FIRPTA CERTIFICATE

EXHIBIT D
BILL OF SALE

EXHIBIT E
GENERAL ASSIGNMENT

EXHIBIT F
OWNER’S AFFIDAVIT

EXHIBIT G
RENT ROLL

EXHIBIT H
LIST OF SERVICE CONTRACTS

EXHIBIT I
TENANT NOTICE LETTER

EXHIBIT J
LIST OF PERSONAL PROPERTY

EXHIBIT K
LIST OF SELLER DELIVERIES







 
(ii)





11476794.5         